No. 1:17-bk-00021   Doc 738   Filed 11/05/19   Entered 11/05/19 12:00:12   Page 1 of
                                        72
         No. 1:17-bk-00021           Doc 738         Filed 11/05/19          Entered 11/05/19 12:00:12   Page 2 of    Page 2
                                                               72
B 25C (Official Form 25C) (12/08)

14.   HAVE YOU SOLD ANY ASSETS OTHER THAN INVENTORY THIS MONTH?
15.   DID ANY INSURANCE COMPANY CANCEL YOUR POLICY THIS MONTH?

16.   HAVE YOU BORROWED MONEY FROM ANYONE THIS MONTH?
17.   HAS ANYONE MADE AN INVESTMENT IN YOUR BUSINESS THIS MONTH?
18.   HAVE YOU PAID ANY BILLS YOU OWED BEFORE YOU FILED BANKRUPTCY?


                                                    TAXES
DO YOU HAVE ANY PAST DUE TAX RETURNS OR PAST DUE POST-PETITION TAX
OBLIGATIONS?
IF YES, PLEASE PROVIDE A WRITTEN EXPLANATION INCLUDING WHEN SUCH RETURNS WILL
BE FILED, OR WHEN SUCH PAYMENTS WILL BE MADE AND THE SOURCE OF THE FUNDS FOR
THE PAYMENT.
                                                    (Exhibit A)



                                                    INCOME
PLEASE SEPARATELY LIST ALL OF THE INCOME YOU RECEIVED FOR THE MONTH. THE LIST
SHOULD INCLUDE ALL INCOME FROM CASH AND CREDIT TRANSACTIONS. (THE U.S. TRUSTEE
MAY WAIVE THIS REQUIREMENT.)
                                                                                         TOTAL INCOME $      386,275.98
                                     SUMMARY OF CASH ON HAND
                                        Cash on Hand at Start of Month                                   $   233,959.91
                                        Cash on Hand at           of Month                               $   158,711.73
PLEASE PROVIDE THE TOTAL AMOUNT OF CASH CURRENTLY AVAILABLE TO YOU                              TOTAL    $   158,711.73
                                                    (Exhibit B)


                                                  EXPENSES
PLEASE SEPARATELY LIST ALL EXPENSES PAID BY CASH OR BY CHECK FROM YOUR BANK
ACCOUNTS THIS MONTH. INCLUDE THE DATE PAID, WHO WAS PAID THE MONEY, THE
PURPOSE AND THE AMOUNT. (THE U.S. TRUSTEE MAY WAIVE THIS REQUIREMENT.)
                                                                                       TOTAL EXPENSES $      461,524.16
                                                    (Exhibit C)


                                                CASH PROFIT
INCOME FOR THE MONTH (TOTAL FROM EXHIBIT B)                                                              $   386,275.98
EXPENSES FOR THE MONTH (TOTAL FROM EXHIBIT C)                                                            $   461,524.16
                                    (Subtract Line C from Line B)        CASH PROFIT FOR THE MONTH       $   (75,248.18)
         No. 1:17-bk-00021          Doc 738   Filed 11/05/19   Entered 11/05/19 12:00:12   Page 3 of    Page 3
                                                        72
B 25C (Official Form 25C) (12/08)



                                          UNPAID BILLS


PLEASE ATTACH A LIST OF ALL DEBTS (INCLUDING TAXES) WHICH YOU HAVE INCURRED
SINCE THE DATE YOU FILED BANKRUPTCY BUT HAVE NOT PAID. THE LIST MUST INCLUDE
THE DATE THE DEBT WAS INCURRED, WHO IS OWED THE MONEY, THE PURPOSE OF THE
DEBT AND WHEN THE DEBT IS DUE. (THE U.S. TRUSTEE MAY WAIVE THIS REQUIREMENT.)
                                                                         TOTAL PAYABLES $ 126,212.70
                                              (Exhibit D)


                                      MONEY OWED TO YOU
PLEASE ATTACH A LIST OF ALL AMOUNTS OWED TO YOU BY YOUR CUSTOMERS FOR WORK
YOU HAVE DONE OR THE MERCHANDISE YOU HAVE SOLD. YOU SHOULD INCLUDE WHO
OWES YOU MONEY, HOW MUCH IS OWED AND WHEN IS PAYMENT DUE. (THE U.S. TRUSTEE MAY
WAIVE THIS REQUIREMENT.)
                                                                      TOTAL RECEIVABLES $        0.00
                                              (Exhibit E)


                                      BANKING INFORMATION
PLEASE ATTACH A COPY OF YOUR LATEST BANK STATEMENT FOR EVERY ACCOUNT YOU
HAVE AS OF THE DATE OF THIS FINANCIAL REPORT OR HAD DURING THE PERIOD COVERED
BY THIS REPORT.


                                              (Exhibit F)


                                          EMPLOYEES
NUMBER OF EMPLOYEES WHEN THE CASE WAS FILED?                                                     29
NUMBER OF EMPLOYEES AS OF THE DATE OF THIS MONTHLY REPORT?                                       65

                                       PROFESSIONAL FEES
BANKRUPTCY RELATED:
PROFESSIONAL FEES RELATING TO THE BANKRUPTCY CASE PAID DURING THIS REPORTING
PERIOD?                                                                                    $    5,000.00
TOTAL PROFESSIONAL FEES RELATING TO THE BANKRUPTCY CASE PAID SINCE THE FILING
OF THE CASE?                                                                               $    91,650.00
NON-BANKRUPTCY RELATED:
PROFESSIONAL FEES NOT RELATING TO THE BANKRUPTCY CASE PAID DURING THIS
REPORTING PERIOD?                                                                          $     0
TOTAL PROFESSIONAL FEES NOT RELATING TO THE BANKRUPTCY CASE PAID SINCE THE
FILING OF THE CASE?                                                                        $     0
         No. 1:17-bk-00021               Doc 738    Filed 11/05/19     Entered 11/05/19 12:00:12   Page 4 of   Page 4
                                                              72
B 25C (Official Form 25C) (12/08)




                                                PROJECTIONS


COMPARE YOUR ACTUAL INCOME AND EXPENSES TO THE PROJECTIONS FOR THE FIRST 180
DAYS OF YOUR CASE PROVIDED AT THE INITIAL DEBTOR INTERVIEW.
                                    Projected                 Actual                 Difference
INCOME                 $ See attached               $ See attached           $ See attached
EXPENSES               $ See attached               $ See attached           $ See attached
CASH PROFIT            $ See attached               $   See attached         $   See attached


TOTAL PROJECTED INCOME FOR THE NEXT MONTH:                                                         $ 366,386.00
TOTAL PROJECTED EXPENSES FOR THE NEXT MONTH:                                                       $ 371,497.00
TOTAL PROJECTED CASH PROFIT FOR THE NEXT MONTH:                                                    $ (5,111.00)




                                                   ADDITIONAL INFORMATION

PLEASE ATTACH ALL FINANCIAL REPORTS INCLUDING AN INCOME STATEMENT AND BALANCE SHEET
WHICH YOU PREPARE INTERNALLY.
No. 1:17-bk-00021    Doc 738    Filed 11/05/19    Entered 11/05/19 12:00:12       Page 5 of
                                          72
  Emerald Grande, LLC
  Case Number 17-00021
  Period Ending: 8/31/2019


  Attachment to Page 1 – Question 2 – Paid All Bills on Time
  Past due amounts for vendor invoices will be paid when approved by the bank.


  Attachment to Page 1 – Question 5 – Tax Returns Filed and Paid on Time and Page
  2 -Taxes

  The 2017 Federal and state partnership income tax returns for Emerald Grande that were
  due on September 17, 2018 have not been filed. The returns will be filed as soon as the
  information can be compiled to file complete and accurate returns.


  Attachment to Page 4 – Additional Information

  Balance Sheets and Profit and Loss Statements are provided for each location; La Quinta
  Inn & Suites Summersville, La Quinta Inn & Suites Elkview and Kanawha City Rental
  Real Estate. Some Balance Sheet accounts have not been analyzed and will be adjusted
  as additional information becomes available.
      No. 1:17-bk-00021               Doc 738      Filed 11/05/19            Entered 11/05/19 12:00:12           Page 6 of
Emerald Grande, LLC                                          72
Total Income
August 1, 2019- August 31, 2019
Attachment to Pages 2 - 4

                                                 La Quinta Inns      La Quinita Inns Kanawha City, WV       Total
                                                  Elkview, WV       Summersville, WV Rental Real Estate    Income
Exhibit B - Total Income (See Deposit Detail
Report)                                              111,933.40           240,231.46          34,111.12     386,275.98
Summary of Cash on Hand
Cash on Hand at Start of Month                         68,143.34          140,786.05          25,030.52     233,959.91
Cash on Hand at End of Month (See
Reconciliation Summary)                                15,318.55          110,255.91          33,137.27     158,711.73
Total Cash Available                                   15,318.55          110,255.91          33,137.27     158,711.73


Exhibit C - Total Expenses (See Disbursement
Detail Report)                                       164,758.19           270,761.60          26,004.37     461,524.16

Cash Profit
Income for the Month (Total from Exhibit B)          111,933.40           240,231.46          34,111.12     386,275.98
Expenses for the Month (Total from Exhibt C)         164,758.19           270,761.60          26,004.37     461,524.16
Cash Profit for the Month                            (52,824.79)          (30,530.14)          8,106.75     (75,248.18)

Total Payables (See A/P Aging Summary Post-
Petition)                                              41,920.23           70,875.79          13,416.68     126,212.70

Total Receivables                                            -                   -                  -               -

Employees
Number of Employees When Case was Filed                     5.00               24.00                -            29.00
Number of Employees as of Date of this Monthly
Report                                                     30.00               35.00                -            65.00

Professional Fees
Bankruptcy Related
Professional Fees Relating to Bankruptcy Paid
During Period                                           2,000.00            2,000.00           1,000.00       5,000.00
Professional Fees Relating to Bankruptcy Paid
Since Filing Case                                      37,500.00           38,000.00          16,150.00      91,650.00

Non-Bankruptcy Related
Professional Fees Not Relating to Bankruptcy
Paid During Period                                           -                   -                  -               -
Professional Fees Not Relating to Bankruptcy
Paid Since Filing Case                                       -                   -                  -               -

Projections
Income Projected                                     196,038.00           224,668.00          29,256.00     449,962.00
Expenses Projected                                   218,056.00           287,816.00          30,003.00     535,875.00
Cash Profit Projected                                (22,018.00)          (63,148.00)           (747.00)    (85,913.00)

Income Actual                                        111,933.40           240,231.46          34,111.12     386,275.98
Expenses Actual                                      164,758.19           270,761.60          26,004.37     461,524.16
Cash Profit Actual                                   (52,824.79)          (30,530.14)          8,106.75     (75,248.18)

Income Difference                                     (84,104.60)          15,563.46           4,855.12     (63,686.02)
Expenses Difference                                   (53,297.81)         (17,054.40)         (3,998.63)    (74,350.84)
Cash Profit Difference                                (30,806.79)          32,617.86           8,853.75      10,664.82
9:20 AM                       No. 1:17-bk-00021           Doc La
                                                              738Quinta Inns
                                                                    Filed    & Suites Entered
                                                                          11/05/19    - Elkview, WV
                                                                                               11/05/19 12:00:12                    Page 7 of
10/01/19                                                            Deposit Detail Report
                                                                               72
Cash Basis                                                                      August 2019

             Type      Date       Num    Name                  Memo                           Account                Class   Clr                  Split               Debit

Aug 19
      Deposit       08/01/2019                      Deposit                   10525 · DDA UB OP 9483                         X     -SPLIT-                                153.51
      Deposit       08/01/2019          Cash ...    Report Date 07-31-19      41000 · Room Revenue                                 10525 · DDA UB OP 9483
      Deposit       08/01/2019          Cash ...    Report Date 07-31-19      41004 · Gift Shop/Pantry Revenue                     10525 · DDA UB OP 9483
      Deposit       08/01/2019                      Deposit                   10525 · DDA UB OP 9483                         X     41000 · Room Revenue                 1,966.42
      Deposit       08/01/2019          La Qui...   Deposit                   41000 · Room Revenue                                 10525 · DDA UB OP 9483
      Deposit       08/01/2019                      Deposit                   10525 · DDA UB OP 9483                         X     41000 · Room Revenue                   244.96
      Deposit       08/01/2019          Ameri...    Deposit                   41000 · Room Revenue                                 10525 · DDA UB OP 9483
      Deposit       08/02/2019                      Deposit                   10525 · DDA UB OP 9483                         X     41000 · Room Revenue                 1,351.98
      Deposit       08/02/2019          La Qui...   Deposit                   41000 · Room Revenue                                 10525 · DDA UB OP 9483
      Deposit       08/02/2019                      Deposit                   10525 · DDA UB OP 9483                         X     41000 · Room Revenue                   184.98
      Deposit       08/02/2019          Ameri...    Deposit                   41000 · Room Revenue                                 10525 · DDA UB OP 9483
      Deposit       08/02/2019                      Deposit                   10525 · DDA UB OP 9483                         X     41004 · Gift Shop/Pantry Revenue           29.25
      Deposit       08/02/2019          Cash ...    Report Date on 08-02-19   41004 · Gift Shop/Pantry Revenue                     10525 · DDA UB OP 9483
      Deposit       08/05/2019                      Deposit                   10525 · DDA UB OP 9483                         X     41000 · Room Revenue                   495.16
      Deposit       08/05/2019          Ameri...    Deposit                   41000 · Room Revenue                                 10525 · DDA UB OP 9483
      Deposit       08/05/2019                      Deposit                   10525 · DDA UB OP 9483                         X     41000 · Room Revenue                 3,695.51
      Deposit       08/05/2019          La Qui...   Deposit                   41000 · Room Revenue                                 10525 · DDA UB OP 9483
      Deposit       08/05/2019                      Deposit                   10525 · DDA UB OP 9483                         X     41000 · Room Revenue                   363.90
      Deposit       08/05/2019          Ameri...    Deposit                   41000 · Room Revenue                                 10525 · DDA UB OP 9483
      Deposit       08/06/2019                      Deposit                   10525 · DDA UB OP 9483                         X     41000 · Room Revenue                 7,761.84
      Deposit       08/06/2019          La Qui...   Deposit                   41000 · Room Revenue                                 10525 · DDA UB OP 9483
      Deposit       08/06/2019                      Deposit                   10525 · DDA UB OP 9483                         X     41000 · Room Revenue                 1,763.12
      Deposit       08/06/2019          Ameri...    Deposit                   41000 · Room Revenue                                 10525 · DDA UB OP 9483
      Deposit       08/06/2019                      Deposit                   10525 · DDA UB OP 9483                         X     41000 · Room Revenue                 3,504.30
      Deposit       08/06/2019          La Qui...   Deposit                   41000 · Room Revenue                                 10525 · DDA UB OP 9483
      Deposit       08/06/2019                      Deposit                   10525 · DDA UB OP 9483                         X     41000 · Room Revenue                 4,398.03
      Deposit       08/06/2019          La Qui...   Deposit                   41000 · Room Revenue                                 10525 · DDA UB OP 9483
      Deposit       08/06/2019                      Deposit                   10525 · DDA UB OP 9483                         X     41004 · Gift Shop/Pantry Revenue           18.35
      Deposit       08/06/2019          Cash ...    Report Date on 08-02-19   41004 · Gift Shop/Pantry Revenue                     10525 · DDA UB OP 9483
      Deposit       08/06/2019                      Deposit                   10525 · DDA UB OP 9483                         X     41004 · Gift Shop/Pantry Revenue           37.20
      Deposit       08/06/2019          Cash ...    Report Date on 08-03-19   41004 · Gift Shop/Pantry Revenue                     10525 · DDA UB OP 9483
      Deposit       08/06/2019                      Deposit                   10525 · DDA UB OP 9483                         X     -SPLIT-                                270.98
      Deposit       08/06/2019          Cash ...    Report Date on 08-04-19   41000 · Room Revenue                                 10525 · DDA UB OP 9483
      Deposit       08/06/2019          Cash ...    Report Date on 08-04-19   41004 · Gift Shop/Pantry Revenue                     10525 · DDA UB OP 9483
      Deposit       08/06/2019                      Deposit                   10525 · DDA UB OP 9483                         X     41004 · Gift Shop/Pantry Revenue           22.30
      Deposit       08/06/2019          Cash ...    Report Date on 08-05-19   41004 · Gift Shop/Pantry Revenue                     10525 · DDA UB OP 9483
      Deposit       08/08/2019                      Deposit                   10525 · DDA UB OP 9483                         X     41000 · Room Revenue                23,766.42
      Deposit       08/08/2019          La Qui...   Deposit                   41000 · Room Revenue                                 10525 · DDA UB OP 9483
      Deposit       08/08/2019                      Deposit                   10525 · DDA UB OP 9483                         X     41000 · Room Revenue                   744.28
      Deposit       08/08/2019          Ameri...    Deposit                   41000 · Room Revenue                                 10525 · DDA UB OP 9483
      Deposit       08/08/2019                      Deposit                   10525 · DDA UB OP 9483                         X     41000 · Room Revenue                 2,217.44
      Deposit       08/08/2019          La Qui...   Deposit                   41000 · Room Revenue                                 10525 · DDA UB OP 9483
      Deposit       08/08/2019                      Deposit                   10525 · DDA UB OP 9483                         X     41000 · Room Revenue                   125.00
      Deposit       08/08/2019          Ameri...    Deposit                   41000 · Room Revenue                                 10525 · DDA UB OP 9483
      Deposit       08/09/2019                      Deposit                   10525 · DDA UB OP 9483                         X     41000 · Room Revenue                 1,266.82
      Deposit       08/09/2019          La Qui...   Deposit                   41000 · Room Revenue                                 10525 · DDA UB OP 9483
      Deposit       08/09/2019                      Deposit                   10525 · DDA UB OP 9483                         X     -SPLIT-                                348.00
      Deposit       08/09/2019          Cash ...    Report Date on 08-07-19   41005 · Laundry/Dry Cleaning Revenue                 10525 · DDA UB OP 9483
      Deposit       08/09/2019          Cash ...    Report Date on 08-07-19   41004 · Gift Shop/Pantry Revenue                     10525 · DDA UB OP 9483
      Deposit       08/09/2019                      Deposit                   10525 · DDA UB OP 9483                         X     41004 · Gift Shop/Pantry Revenue           11.50
      Deposit       08/09/2019          Cash ...    Report Date on 08-06-19   41004 · Gift Shop/Pantry Revenue                     10525 · DDA UB OP 9483
      Deposit       08/09/2019                      Deposit                   10525 · DDA UB OP 9483                         X     -SPLIT-                                131.42
      Deposit       08/09/2019          Cash ...    Report Date on 08-08-19   41000 · Room Revenue                                 10525 · DDA UB OP 9483
      Deposit       08/09/2019          Cash ...    Report Date on 08-08-19   41004 · Gift Shop/Pantry Revenue                     10525 · DDA UB OP 9483
      Deposit       08/12/2019                      Deposit                   10525 · DDA UB OP 9483                         X     41000 · Room Revenue                   821.52

                                                                                                                                                                          Page 1
9:20 AM                       No. 1:17-bk-00021           Doc La
                                                              738Quinta Inns
                                                                    Filed    & Suites Entered
                                                                          11/05/19    - Elkview, WV
                                                                                               11/05/19 12:00:12                Page 8 of
10/01/19                                                            Deposit Detail Report
                                                                               72
Cash Basis                                                                      August 2019

             Type      Date       Num    Name                  Memo                           Account            Class   Clr                  Split               Debit

      Deposit       08/12/2019          Ameri...    Deposit                   41000 · Room Revenue                             10525 · DDA UB OP 9483
      Deposit       08/12/2019                      Deposit                   10525 · DDA UB OP 9483                     X     41000 · Room Revenue                 3,042.43
      Deposit       08/12/2019          La Qui...   Deposit                   41000 · Room Revenue                             10525 · DDA UB OP 9483
      Deposit       08/12/2019                      Deposit                   10525 · DDA UB OP 9483                     X     41000 · Room Revenue                   266.56
      Deposit       08/12/2019          Ameri...    Deposit                   41000 · Room Revenue                             10525 · DDA UB OP 9483
      Deposit       08/13/2019                      Deposit                   10525 · DDA UB OP 9483                     X     41000 · Room Revenue                 5,925.08
      Deposit       08/13/2019          La Qui...   Deposit                   41000 · Room Revenue                             10525 · DDA UB OP 9483
      Deposit       08/13/2019                      Deposit                   10525 · DDA UB OP 9483                     X     41000 · Room Revenue                   108.52
      Deposit       08/13/2019          Ameri...    Deposit                   41000 · Room Revenue                             10525 · DDA UB OP 9483
      Deposit       08/13/2019                      Deposit                   10525 · DDA UB OP 9483                     X     41000 · Room Revenue                 2,815.04
      Deposit       08/13/2019          La Qui...   Deposit                   41000 · Room Revenue                             10525 · DDA UB OP 9483
      Deposit       08/13/2019                      Deposit                   10525 · DDA UB OP 9483                     X     41000 · Room Revenue                 2,353.90
      Deposit       08/13/2019          La Qui...   Deposit                   41000 · Room Revenue                             10525 · DDA UB OP 9483
      Deposit       08/13/2019                      Deposit                   10525 · DDA UB OP 9483                     X     41004 · Gift Shop/Pantry Revenue           38.35
      Deposit       08/13/2019          Cash ...    Report Date on 08-09-19   41004 · Gift Shop/Pantry Revenue                 10525 · DDA UB OP 9483
      Deposit       08/13/2019                      Deposit                   10525 · DDA UB OP 9483                     X     41004 · Gift Shop/Pantry Revenue           29.07
      Deposit       08/13/2019          Cash ...    Report Date on 08-10-19   41004 · Gift Shop/Pantry Revenue                 10525 · DDA UB OP 9483
      Deposit       08/13/2019                      Deposit                   10525 · DDA UB OP 9483                     X     41004 · Gift Shop/Pantry Revenue           27.20
      Deposit       08/13/2019          Cash ...    Report Date on 08-11-19   41004 · Gift Shop/Pantry Revenue                 10525 · DDA UB OP 9483
      Deposit       08/13/2019                      Deposit                   10525 · DDA UB OP 9483                     X     41004 · Gift Shop/Pantry Revenue            3.15
      Deposit       08/13/2019          Cash ...    Report Date 08-12-19      41004 · Gift Shop/Pantry Revenue                 10525 · DDA UB OP 9483
      Deposit       08/14/2019                      Deposit                   10525 · DDA UB OP 9483                     X     41000 · Room Revenue                 1,041.57
      Deposit       08/14/2019          La Qui...   Deposit                   41000 · Room Revenue                             10525 · DDA UB OP 9483
      Deposit       08/14/2019                      Deposit                   10525 · DDA UB OP 9483                     X     41000 · Room Revenue                 3,354.00
      Deposit       08/14/2019          Ameri...    Deposit                   41000 · Room Revenue                             10525 · DDA UB OP 9483
      Deposit       08/14/2019                      Deposit                   10525 · DDA UB OP 9483                     X     -SPLIT-                                621.27
      Deposit       08/14/2019          Cash ...    Report Date on 08-13-19   41000 · Room Revenue                             10525 · DDA UB OP 9483
      Deposit       08/14/2019          Cash ...    Report Date on 08-13-19   41000 · Room Revenue                             10525 · DDA UB OP 9483
      Deposit       08/14/2019          Cash ...    Report Date on 08-13-19   41004 · Gift Shop/Pantry Revenue                 10525 · DDA UB OP 9483
      Deposit       08/15/2019                      Deposit                   10525 · DDA UB OP 9483                     X     41000 · Room Revenue                   957.45
      Deposit       08/15/2019          La Qui...   Deposit                   41000 · Room Revenue                             10525 · DDA UB OP 9483
      Deposit       08/15/2019                      Deposit                   10525 · DDA UB OP 9483                     X     41000 · Room Revenue                   119.96
      Deposit       08/15/2019          Ameri...    Deposit                   41000 · Room Revenue                             10525 · DDA UB OP 9483
      Deposit       08/15/2019                      Deposit                   10525 · DDA UB OP 9483                     X     -SPLIT-                                132.41
      Deposit       08/15/2019          Cash ...    Report Date on 08-14-19   41000 · Room Revenue                             10525 · DDA UB OP 9483
      Deposit       08/15/2019          Cash ...    Report Date on 08-14-19   41004 · Gift Shop/Pantry Revenue                 10525 · DDA UB OP 9483
      Deposit       08/16/2019                      Deposit                   10525 · DDA UB OP 9483                     X     41000 · Room Revenue                   964.65
      Deposit       08/16/2019          La Qui...   Deposit                   41000 · Room Revenue                             10525 · DDA UB OP 9483
      Deposit       08/16/2019                      Deposit                   10525 · DDA UB OP 9483                     X     41000 · Room Revenue                   482.52
      Deposit       08/16/2019          Ameri...    Deposit                   41000 · Room Revenue                             10525 · DDA UB OP 9483
      Deposit       08/16/2019                      Deposit                   10525 · DDA UB OP 9483                     X     -SPLIT-                                145.37
      Deposit       08/16/2019          Cash ...    Report Date 08-15-19      41000 · Room Revenue                             10525 · DDA UB OP 9483
      Deposit       08/16/2019          Cash ...    Report Date 08-15-19      41004 · Gift Shop/Pantry Revenue                 10525 · DDA UB OP 9483
      Deposit       08/19/2019                      Deposit                   10525 · DDA UB OP 9483                     X     41000 · Room Revenue                   479.04
      Deposit       08/19/2019          Ameri...    Deposit                   41000 · Room Revenue                             10525 · DDA UB OP 9483
      Deposit       08/19/2019                      Deposit                   10525 · DDA UB OP 9483                     X     41000 · Room Revenue                 3,307.71
      Deposit       08/19/2019          La Qui...   Deposit                   41000 · Room Revenue                             10525 · DDA UB OP 9483
      Deposit       08/19/2019                      Deposit                   10525 · DDA UB OP 9483                     X     41000 · Room Revenue                   223.24
      Deposit       08/19/2019          Ameri...    Deposit                   41000 · Room Revenue                             10525 · DDA UB OP 9483
      Deposit       08/20/2019                      Deposit                   10525 · DDA UB OP 9483                     X     41000 · Room Revenue                 2,965.99
      Deposit       08/20/2019          La Qui...   Deposit                   41000 · Room Revenue                             10525 · DDA UB OP 9483
      Deposit       08/20/2019                      Deposit                   10525 · DDA UB OP 9483                     X     41000 · Room Revenue                   486.76
      Deposit       08/20/2019          Ameri...    Deposit                   41000 · Room Revenue                             10525 · DDA UB OP 9483
      Deposit       08/20/2019                      Deposit                   10525 · DDA UB OP 9483                     X     41000 · Room Revenue                 1,386.04
      Deposit       08/20/2019          La Qui...   Deposit                   41000 · Room Revenue                             10525 · DDA UB OP 9483
      Deposit       08/20/2019                      Deposit                   10525 · DDA UB OP 9483                     X     41000 · Room Revenue                 2,806.94

                                                                                                                                                                      Page 2
9:20 AM                       No. 1:17-bk-00021           Doc La
                                                              738Quinta Inns
                                                                    Filed    & Suites Entered
                                                                          11/05/19    - Elkview, WV
                                                                                               11/05/19 12:00:12                Page 9 of
10/01/19                                                            Deposit Detail Report
                                                                               72
Cash Basis                                                                      August 2019

             Type      Date       Num    Name                  Memo                           Account            Class   Clr                  Split               Debit

      Deposit       08/20/2019          La Qui...   Deposit                   41000 · Room Revenue                             10525 · DDA UB OP 9483
      Deposit       08/20/2019                      Deposit                   10525 · DDA UB OP 9483                     X     41004 · Gift Shop/Pantry Revenue            4.20
      Deposit       08/20/2019          Cash ...    Report Date on 08-16-19   41004 · Gift Shop/Pantry Revenue                 10525 · DDA UB OP 9483
      Deposit       08/20/2019                      Deposit                   10525 · DDA UB OP 9483                     X     41004 · Gift Shop/Pantry Revenue           28.10
      Deposit       08/20/2019          Cash ...    Report Date on 08-17-19   41004 · Gift Shop/Pantry Revenue                 10525 · DDA UB OP 9483
      Deposit       08/20/2019                      Deposit                   10525 · DDA UB OP 9483                     X     41004 · Gift Shop/Pantry Revenue           35.90
      Deposit       08/20/2019          Cash ...    Report Date on 08-18-19   41004 · Gift Shop/Pantry Revenue                 10525 · DDA UB OP 9483
      Deposit       08/20/2019                      Deposit                   10525 · DDA UB OP 9483                     X     41004 · Gift Shop/Pantry Revenue            8.00
      Deposit       08/20/2019          Cash ...    Report Date on 08-19-19   41004 · Gift Shop/Pantry Revenue                 10525 · DDA UB OP 9483
      Deposit       08/21/2019                      Deposit                   10525 · DDA UB OP 9483                     X     41000 · Room Revenue                 3,059.67
      Deposit       08/21/2019          La Qui...   Deposit                   41000 · Room Revenue                             10525 · DDA UB OP 9483
      Deposit       08/22/2019                      Deposit                   10525 · DDA UB OP 9483                     X     41000 · Room Revenue                 2,031.00
      Deposit       08/22/2019          La Qui...   Deposit                   41000 · Room Revenue                             10525 · DDA UB OP 9483
      Deposit       08/22/2019                      Deposit                   10525 · DDA UB OP 9483                     X     41000 · Room Revenue                   109.88
      Deposit       08/22/2019          Ameri...    Deposit                   41000 · Room Revenue                             10525 · DDA UB OP 9483
      Deposit       08/23/2019                      Deposit                   10525 · DDA UB OP 9483                     X     41000 · Room Revenue                 3,084.24
      Deposit       08/23/2019          La Qui...   Deposit                   41000 · Room Revenue                             10525 · DDA UB OP 9483
      Deposit       08/23/2019                      Deposit                   10525 · DDA UB OP 9483                     X     41000 · Room Revenue                   122.08
      Deposit       08/23/2019          Ameri...    Deposit                   41000 · Room Revenue                             10525 · DDA UB OP 9483
      Deposit       08/23/2019                      Deposit                   10525 · DDA UB OP 9483                     X     41004 · Gift Shop/Pantry Revenue            7.40
      Deposit       08/23/2019          Cash ...    Report Date on 08-20-19   41004 · Gift Shop/Pantry Revenue                 10525 · DDA UB OP 9483
      Deposit       08/23/2019                      Deposit                   10525 · DDA UB OP 9483                     X     41004 · Gift Shop/Pantry Revenue           29.20
      Deposit       08/23/2019          Cash ...    Report Date on 08-21-19   41004 · Gift Shop/Pantry Revenue                 10525 · DDA UB OP 9483
      Deposit       08/23/2019                      Deposit                   10525 · DDA UB OP 9483                     X     41004 · Gift Shop/Pantry Revenue           23.44
      Deposit       08/23/2019          Cash ...    Report Date on 08-22-19   41004 · Gift Shop/Pantry Revenue                 10525 · DDA UB OP 9483
      Deposit       08/26/2019                      Deposit                   10525 · DDA UB OP 9483                     X     41000 · Room Revenue                 1,550.72
      Deposit       08/26/2019          La Qui...   Deposit                   41000 · Room Revenue                             10525 · DDA UB OP 9483
      Deposit       08/26/2019                      Deposit                   10525 · DDA UB OP 9483                     X     41000 · Room Revenue                   209.68
      Deposit       08/26/2019          Ameri...    Deposit                   41000 · Room Revenue                             10525 · DDA UB OP 9483
      Deposit       08/26/2019                      Deposit                   10525 · DDA UB OP 9483                     X     41004 · Gift Shop/Pantry Revenue           30.97
      Deposit       08/26/2019          Cash        Report Date on 08-25-19   41004 · Gift Shop/Pantry Revenue                 10525 · DDA UB OP 9483
      Deposit       08/26/2019                      Deposit                   10525 · DDA UB OP 9483                     X     41004 · Gift Shop/Pantry Revenue           12.28
      Deposit       08/26/2019          Cash ...    Report Date on 08-23-19   41004 · Gift Shop/Pantry Revenue                 10525 · DDA UB OP 9483
      Deposit       08/26/2019                      Deposit                   10525 · DDA UB OP 9483                     X     41004 · Gift Shop/Pantry Revenue            5.95
      Deposit       08/26/2019          Cash ...    Report Date on 08-25-19   41004 · Gift Shop/Pantry Revenue                 10525 · DDA UB OP 9483
      Deposit       08/27/2019                      Deposit                   10525 · DDA UB OP 9483                     X     41000 · Room Revenue                   104.84
      Deposit       08/27/2019          Ameri...    Deposit                   41000 · Room Revenue                             10525 · DDA UB OP 9483
      Deposit       08/27/2019                      Deposit                   10525 · DDA UB OP 9483                     X     41000 · Room Revenue                 1,903.83
      Deposit       08/27/2019          La Qui...   Deposit                   41000 · Room Revenue                             10525 · DDA UB OP 9483
      Deposit       08/27/2019                      Deposit                   10525 · DDA UB OP 9483                     X     41000 · Room Revenue                 1,592.58
      Deposit       08/27/2019          La Qui...   Deposit                   41000 · Room Revenue                             10525 · DDA UB OP 9483
      Deposit       08/28/2019                      Deposit                   10525 · DDA UB OP 9483                     X     41000 · Room Revenue                 1,508.06
      Deposit       08/28/2019          La Qui...   Deposit                   41000 · Room Revenue                             10525 · DDA UB OP 9483
      Deposit       08/28/2019                      Deposit                   10525 · DDA UB OP 9483                     X     41000 · Room Revenue                   214.88
      Deposit       08/28/2019          Ameri...    Deposit                   41000 · Room Revenue                             10525 · DDA UB OP 9483
      Deposit       08/28/2019                      Deposit                   10525 · DDA UB OP 9483                     X     41000 · Room Revenue                 2,411.27
      Deposit       08/28/2019          La Qui...   Deposit                   41000 · Room Revenue                             10525 · DDA UB OP 9483
      Deposit       08/29/2019                      Deposit                   10525 · DDA UB OP 9483                     X     41000 · Room Revenue                 1,331.90
      Deposit       08/29/2019          La Qui...   Deposit                   41000 · Room Revenue                             10525 · DDA UB OP 9483
      Deposit       08/29/2019                      Deposit                   10525 · DDA UB OP 9483                     X     41000 · Room Revenue                   104.84
      Deposit       08/29/2019          Ameri...    Deposit                   41000 · Room Revenue                             10525 · DDA UB OP 9483
      Deposit       08/30/2019                      Deposit                   10525 · DDA UB OP 9483                     X     41000 · Room Revenue                 1,873.82
      Deposit       08/30/2019          La Qui...   Deposit                   41000 · Room Revenue                             10525 · DDA UB OP 9483
      Deposit       08/30/2019                      Deposit                   10525 · DDA UB OP 9483                     X     41000 · Room Revenue                   471.08
      Deposit       08/30/2019          Ameri...    Deposit                   41000 · Room Revenue                             10525 · DDA UB OP 9483
      Deposit       08/30/2019                      Deposit                   10525 · DDA UB OP 9483                     X     41004 · Gift Shop/Pantry Revenue           22.30

                                                                                                                                                                      Page 3
9:20 AM                       No. 1:17-bk-00021             La Quinta
                                                        Doc 738  FiledInns & SuitesEntered
                                                                        11/05/19    - Elkview, WV
                                                                                            11/05/19 12:00:12                 Page 10 of
10/01/19                                                          Deposit Detail Report
                                                                             72
Cash Basis                                                                     August 2019

             Type      Date       Num    Name                 Memo                           Account            Class   Clr                  Split               Debit

      Deposit       08/30/2019          Cash ...   Report Date on 08-26-19   41004 · Gift Shop/Pantry Revenue                 10525 · DDA UB OP 9483
      Deposit       08/30/2019                     Deposit                   10525 · DDA UB OP 9483                     X     -SPLIT-                                120.23
      Deposit       08/30/2019          Cash ...   Report Date on 08-27-19   41000 · Room Revenue                             10525 · DDA UB OP 9483
      Deposit       08/30/2019          Cash ...   Report Date on 08-27-19   41004 · Gift Shop/Pantry Revenue                 10525 · DDA UB OP 9483
      Deposit       08/30/2019                     Deposit                   10525 · DDA UB OP 9483                     X     41004 · Gift Shop/Pantry Revenue           14.14
      Deposit       08/30/2019          Cash ...   Report Date on 08-28-19   41004 · Gift Shop/Pantry Revenue                 10525 · DDA UB OP 9483
      Deposit       08/30/2019                     Deposit                   10525 · DDA UB OP 9483                     X     -SPLIT-                                128.51
      Deposit       08/30/2019          Cash ...   Report Date on 08-29-19   41000 · Room Revenue                             10525 · DDA UB OP 9483
      Deposit       08/30/2019          Cash ...   Report Date on 08-29-19   41004 · Gift Shop/Pantry Revenue                 10525 · DDA UB OP 9483

Aug 19                                                                                                                                                           111,933.40




                                                                                                                                                                     Page 4
12:07 PM                      No. 1:17-bk-00021   La Quinta
                                                  Doc       Inn &11/05/19
                                                      738 Filed   Suites - Summersville,  WV12:00:12
                                                                            Entered 11/05/19                                      Page 11 of
                                                                      72
                                                          Deposit Detail Report
10/01/19
Cash Basis                                                                    August 2019

                       Type        Date     Num           Name                  Memo                 Account            Class   Clr         Split          Debit
       Aug 19
             Deposit           08/01/2019                                   Deposit            10525 · DDA UB OP...             X     41000 · Room ...        5,959.63
             Deposit           08/01/2019         La Quinta Franchisin...   Deposit            41000 · Room Reve...                   10525 · DDA ...
             Deposit           08/01/2019                                   Deposit            10525 · DDA UB OP...             X     41000 · Room ...         884.36
             Deposit           08/01/2019         American Express          Deposit            41000 · Room Reve...                   10525 · DDA ...
             Deposit           08/02/2019                                   Deposit            10525 · DDA UB OP...             X     41000 · Room ...        6,356.53
             Deposit           08/02/2019         La Quinta Franchisin...   Deposit            41000 · Room Reve...                   10525 · DDA ...
             Deposit           08/02/2019                                   Deposit            10525 · DDA UB OP...             X     41000 · Room ...         120.38
             Deposit           08/02/2019         American Express          Deposit            41000 · Room Reve...                   10525 · DDA ...
             Deposit           08/05/2019                                   Deposit            10525 · DDA UB OP...             X     41000 · Room ...        2,933.81
             Deposit           08/05/2019         American Express          Deposit            41000 · Room Reve...                   10525 · DDA ...
             Deposit           08/05/2019                                   Deposit            10525 · DDA UB OP...             X     41000 · Room ...       10,678.56
             Deposit           08/05/2019         La Quinta Franchisin...   Deposit            41000 · Room Reve...                   10525 · DDA ...
             Deposit           08/05/2019                                   Deposit            10525 · DDA UB OP...             X     41000 · Room ...         230.35
             Deposit           08/05/2019         American Express          Deposit            41000 · Room Reve...                   10525 · DDA ...
             Deposit           08/05/2019                                   Deposit            10525 · DDA UB OP...             X     -SPLIT-                  213.61
             Deposit           08/05/2019         Cash Deposit Income       Report Date o...   41000 · Room Reve...                   10525 · DDA ...
             Deposit           08/05/2019         Cash Deposit Income       Report Date o...   41004 · Gift Shop/P...                 10525 · DDA ...
             Deposit           08/05/2019                                   Deposit            10525 · DDA UB OP...             X     -SPLIT-                  186.78
             Deposit           08/05/2019         Cash Deposit Income       Report Date o...   41000 · Room Reve...                   10525 · DDA ...
             Deposit           08/05/2019         Cash Deposit Income       Report Date o...   41004 · Gift Shop/P...                 10525 · DDA ...
             Deposit           08/05/2019                                   Deposit            10525 · DDA UB OP...             X     -SPLIT-                  818.20
             Deposit           08/05/2019         Cash Deposit Income       Report Date o...   41000 · Room Reve...                   10525 · DDA ...
             Deposit           08/05/2019         Cash Deposit Income       Report Date o...   41004 · Gift Shop/P...                 10525 · DDA ...
             Deposit           08/05/2019                                   Deposit            10525 · DDA UB OP...             X     -SPLIT-                  440.65
             Deposit           08/05/2019         Cash Deposit Income       Report Date o...   41000 · Room Reve...                   10525 · DDA ...
             Deposit           08/05/2019         Cash Deposit Income       Report Date o...   41004 · Gift Shop/P...                 10525 · DDA ...
             Deposit           08/05/2019                                   Deposit            10525 · DDA UB OP...             X     41004 · Gift Sh...           28.55
             Deposit           08/05/2019         Cash Deposit Income       Report Date o...   41004 · Gift Shop/P...                 10525 · DDA ...
             Deposit           08/06/2019                                   Deposit            10525 · DDA UB OP...             X     41000 · Room ...       14,465.15
             Deposit           08/06/2019         La Quinta Franchisin...   Deposit            41000 · Room Reve...                   10525 · DDA ...
             Deposit           08/06/2019                                   Deposit            10525 · DDA UB OP...             X     41000 · Room ...        1,346.83
             Deposit           08/06/2019         American Express          Deposit            41000 · Room Reve...                   10525 · DDA ...
             Deposit           08/06/2019                                   Deposit            10525 · DDA UB OP...             X     41000 · Room ...        5,766.54
             Deposit           08/06/2019         La Quinta Franchisin...   Deposit            41000 · Room Reve...                   10525 · DDA ...
             Deposit           08/06/2019                                   Deposit            10525 · DDA UB OP...             X     41000 · Room ...       12,509.97
             Deposit           08/06/2019         La Quinta Franchisin...   Deposit            41000 · Room Reve...                   10525 · DDA ...
             Deposit           08/07/2019                                   Deposit            10525 · DDA UB OP...             X     41000 · Room ...        4,129.67
             Deposit           08/07/2019         La Quinta Franchisin...   Deposit            41000 · Room Reve...                   10525 · DDA ...
             Deposit           08/07/2019                                   Deposit            10525 · DDA UB OP...             X     41000 · Room ...        1,945.82
             Deposit           08/07/2019         American Express          Deposit            41000 · Room Reve...                   10525 · DDA ...
             Deposit           08/08/2019                                   Deposit            10525 · DDA UB OP...             X     41000 · Room ...        3,200.52
             Deposit           08/08/2019         La Quinta Franchisin...   Deposit            41000 · Room Reve...                   10525 · DDA ...
             Deposit           08/08/2019                                   Deposit            10525 · DDA UB OP...             X     41000 · Room ...        2,200.97
             Deposit           08/08/2019         American Express          Deposit            41000 · Room Reve...                   10525 · DDA ...
             Deposit           08/09/2019                                   Deposit            10525 · DDA UB OP...             X     41000 · Room ...        4,923.82
             Deposit           08/09/2019         La Quinta Franchisin...   Deposit            41000 · Room Reve...                   10525 · DDA ...
             Deposit           08/09/2019                                   Deposit            10525 · DDA UB OP...             X     41000 · Room ...        1,811.60

                                                                                                                                                                           Page 1
12:07 PM                  No. 1:17-bk-00021   La Quinta
                                              Doc       Inn &11/05/19
                                                  738 Filed   Suites - Summersville,  WV12:00:12
                                                                        Entered 11/05/19                                      Page 12 of
                                                                  72
                                                      Deposit Detail Report
10/01/19
Cash Basis                                                                August 2019

                   Type        Date     Num           Name                  Memo                 Account            Class   Clr         Split          Debit
             Deposit       08/09/2019         American Express          Deposit            41000 · Room Reve...                   10525 · DDA ...
             Deposit       08/09/2019                                   Deposit            10525 · DDA UB OP...             X     41004 · Gift Sh...           42.51
             Deposit       08/09/2019         Cash Deposit Income       Report Date o...   41004 · Gift Shop/P...                 10525 · DDA ...
             Deposit       08/09/2019                                   Deposit            10525 · DDA UB OP...             X     -SPLIT-                  560.32
             Deposit       08/09/2019         Cash Deposit Income       Report Date o...   41000 · Room Reve...                   10525 · DDA ...
             Deposit       08/09/2019         Cash Deposit Income       Report Date o...   41004 · Gift Shop/P...                 10525 · DDA ...
             Deposit       08/09/2019                                   Deposit            10525 · DDA UB OP...             X     -SPLIT-                  121.65
             Deposit       08/09/2019         Cash Deposit Income       Report Date o...   41000 · Room Reve...                   10525 · DDA ...
             Deposit       08/09/2019         Cash Deposit Income       Report Date o...   41004 · Gift Shop/P...                 10525 · DDA ...
             Deposit       08/09/2019                                   Deposit            10525 · DDA UB OP...             X     -SPLIT-                  602.42
             Deposit       08/09/2019         Cash Deposit Income       Report Date o...   41000 · Room Reve...                   10525 · DDA ...
             Deposit       08/09/2019         Cash Deposit Income       Report Date o...   41004 · Gift Shop/P...                 10525 · DDA ...
             Deposit       08/12/2019                                   Deposit            10525 · DDA UB OP...             X     41000 · Room ...         888.45
             Deposit       08/12/2019         American Express          Deposit            41000 · Room Reve...                   10525 · DDA ...
             Deposit       08/12/2019                                   Deposit            10525 · DDA UB OP...             X     41000 · Room ...        3,898.09
             Deposit       08/12/2019         La Quinta Franchisin...   Deposit            41000 · Room Reve...                   10525 · DDA ...
             Deposit       08/12/2019                                   Deposit            10525 · DDA UB OP...             X     41000 · Room ...         313.74
             Deposit       08/12/2019         American Express          Deposit            41000 · Room Reve...                   10525 · DDA ...
             Deposit       08/13/2019                                   Deposit            10525 · DDA UB OP...             X     41000 · Room ...       10,052.44
             Deposit       08/13/2019         La Quinta Franchisin...   Deposit            41000 · Room Reve...                   10525 · DDA ...
             Deposit       08/13/2019                                   Deposit            10525 · DDA UB OP...             X     41000 · Room ...        2,349.76
             Deposit       08/13/2019         American Express          Deposit            41000 · Room Reve...                   10525 · DDA ...
             Deposit       08/13/2019                                   Deposit            10525 · DDA UB OP...             X     41000 · Room ...        6,766.89
             Deposit       08/13/2019         La Quinta Franchisin...   Deposit            41000 · Room Reve...                   10525 · DDA ...
             Deposit       08/13/2019                                   Deposit            10525 · DDA UB OP...             X     41000 · Room ...        6,677.34
             Deposit       08/13/2019         La Quinta Franchisin...   Deposit            41000 · Room Reve...                   10525 · DDA ...
             Deposit       08/13/2019                                   Deposit            10525 · DDA UB OP...             X     -SPLIT-                  172.43
             Deposit       08/13/2019         Cash Deposit Income       Report Date o...   41000 · Room Reve...                   10525 · DDA ...
             Deposit       08/13/2019         Cash Deposit Income       Report Date o...   41004 · Gift Shop/P...                 10525 · DDA ...
             Deposit       08/13/2019                                   Deposit            10525 · DDA UB OP...             X     -SPLIT-                  240.64
             Deposit       08/13/2019         Cash Deposit Income       Report Date o...   41000 · Room Reve...                   10525 · DDA ...
             Deposit       08/13/2019         Cash Deposit Income       Report Date o...   41004 · Gift Shop/P...                 10525 · DDA ...
             Deposit       08/13/2019                                   Deposit            10525 · DDA UB OP...             X     -SPLIT-                  143.23
             Deposit       08/13/2019         Cash Deposit Income       Report Date o...   41000 · Room Reve...                   10525 · DDA ...
             Deposit       08/13/2019         Cash Deposit Income       Report Date o...   41004 · Gift Shop/P...                 10525 · DDA ...
             Deposit       08/13/2019                                   Deposit            10525 · DDA UB OP...             X     -SPLIT-                  224.96
             Deposit       08/13/2019         Cash Deposit Income       Report Date o...   41000 · Room Reve...                   10525 · DDA ...
             Deposit       08/13/2019         Cassandra Craycraft       Report Date o...   41004 · Gift Shop/P...                 10525 · DDA ...
             Deposit       08/14/2019                                   Deposit            10525 · DDA UB OP...             X     41000 · Room ...        5,871.67
             Deposit       08/14/2019         La Quinta Franchisin...   Deposit            41000 · Room Reve...                   10525 · DDA ...
             Deposit       08/14/2019                                   Deposit            10525 · DDA UB OP...             X     41000 · Room ...        1,108.96
             Deposit       08/14/2019         American Express          Deposit            41000 · Room Reve...                   10525 · DDA ...
             Deposit       08/15/2019                                   Deposit            10525 · DDA UB OP...             X     41000 · Room ...        3,388.83
             Deposit       08/15/2019         La Quinta Franchisin...   Deposit            41000 · Room Reve...                   10525 · DDA ...
             Deposit       08/15/2019                                   Deposit            10525 · DDA UB OP...             X     41000 · Room ...         906.98
             Deposit       08/15/2019         American Express          Deposit            41000 · Room Reve...                   10525 · DDA ...
             Deposit       08/16/2019                                   Deposit            10525 · DDA UB OP...             X     41000 · Room ...        4,340.74
             Deposit       08/16/2019         La Quinta Franchisin...   Deposit            41000 · Room Reve...                   10525 · DDA ...

                                                                                                                                                                       Page 2
12:07 PM                  No. 1:17-bk-00021   La Quinta
                                              Doc       Inn &11/05/19
                                                  738 Filed   Suites - Summersville,  WV12:00:12
                                                                        Entered 11/05/19                                      Page 13 of
                                                                  72
                                                      Deposit Detail Report
10/01/19
Cash Basis                                                                August 2019

                   Type        Date     Num           Name                  Memo                 Account            Class   Clr        Split         Debit
             Deposit       08/16/2019                                   Deposit            10525 · DDA UB OP...             X     41000 · Room ...      1,435.50
             Deposit       08/16/2019         American Express          Deposit            41000 · Room Reve...                   10525 · DDA ...
             Deposit       08/19/2019                                   Deposit            10525 · DDA UB OP...             X     41000 · Room ...       569.52
             Deposit       08/19/2019         American Express          Deposit            41000 · Room Reve...                   10525 · DDA ...
             Deposit       08/19/2019                                   Deposit            10525 · DDA UB OP...             X     41000 · Room ...     11,139.87
             Deposit       08/19/2019         La Quinta Franchisin...   Deposit            41000 · Room Reve...                   10525 · DDA ...
             Deposit       08/19/2019                                   Deposit            10525 · DDA UB OP...             X     41000 · Room ...      2,088.40
             Deposit       08/19/2019         American Express          Deposit            41000 · Room Reve...                   10525 · DDA ...
             Deposit       08/19/2019                                   Deposit            10525 · DDA UB OP...             X     -SPLIT-                135.40
             Deposit       08/19/2019         Cash Deposit Income       Report Date o...   41000 · Room Reve...                   10525 · DDA ...
             Deposit       08/19/2019         Cash Deposit Income       Report Date o...   41004 · Gift Shop/P...                 10525 · DDA ...
             Deposit       08/19/2019                                   Deposit            10525 · DDA UB OP...             X     -SPLIT-                261.28
             Deposit       08/19/2019         Cash Deposit Income       Report Date o...   41000 · Room Reve...                   10525 · DDA ...
             Deposit       08/19/2019         Cash Deposit Income       Report Date o...   41004 · Gift Shop/P...                 10525 · DDA ...
             Deposit       08/19/2019                                   Deposit            10525 · DDA UB OP...             X     -SPLIT-                238.47
             Deposit       08/19/2019         Cash Deposit Income       Report Date o...   41000 · Room Reve...                   10525 · DDA ...
             Deposit       08/19/2019         Cash Deposit Income       Report Date o...   41004 · Gift Shop/P...                 10525 · DDA ...
             Deposit       08/19/2019                                   Deposit            10525 · DDA UB OP...             X     -SPLIT-                147.70
             Deposit       08/19/2019         Cash Deposit Income       Report Date o...   41000 · Room Reve...                   10525 · DDA ...
             Deposit       08/19/2019         Cash Deposit Income       Report Date o...   41004 · Gift Shop/P...                 10525 · DDA ...
             Deposit       08/19/2019                                   Deposit            10525 · DDA UB OP...             X     -SPLIT-                330.51
             Deposit       08/19/2019         Cash Deposit Income       Report Date o...   41000 · Room Reve...                   10525 · DDA ...
             Deposit       08/19/2019         Cash Deposit Income       Report Date o...   41004 · Gift Shop/P...                 10525 · DDA ...
             Deposit       08/19/2019                                   Deposit            10525 · DDA UB OP...             X     -SPLIT-                114.30
             Deposit       08/19/2019         Cash Deposit Income       Report Date o...   41000 · Room Reve...                   10525 · DDA ...
             Deposit       08/19/2019         Cash Deposit Income       Report Date o...   41004 · Gift Shop/P...                 10525 · DDA ...
             Deposit       08/20/2019                                   Deposit            10525 · DDA UB OP...             X     41000 · Room ...      9,404.33
             Deposit       08/20/2019         La Quinta Franchisin...   Deposit            41000 · Room Reve...                   10525 · DDA ...
             Deposit       08/20/2019                                   Deposit            10525 · DDA UB OP...             X     41000 · Room ...       193.44
             Deposit       08/20/2019         American Express          Deposit            41000 · Room Reve...                   10525 · DDA ...
             Deposit       08/20/2019                                   Deposit            10525 · DDA UB OP...             X     41000 · Room ...      4,949.37
             Deposit       08/20/2019         La Quinta Franchisin...   Deposit            41000 · Room Reve...                   10525 · DDA ...
             Deposit       08/20/2019                                   Deposit            10525 · DDA UB OP...             X     41000 · Room ...      9,813.50
             Deposit       08/20/2019         La Quinta Franchisin...   Deposit            41000 · Room Reve...                   10525 · DDA ...
             Deposit       08/21/2019                                   Deposit            10525 · DDA UB OP...             X     41000 · Room ...      4,956.25
             Deposit       08/21/2019         La Quinta Franchisin...   Deposit            41000 · Room Reve...                   10525 · DDA ...
             Deposit       08/21/2019                                   Deposit            10525 · DDA UB OP...             X     41000 · Room ...       572.56
             Deposit       08/21/2019         American Express          Deposit            41000 · Room Reve...                   10525 · DDA ...
             Deposit       08/22/2019                                   Deposit            10525 · DDA UB OP...             X     41000 · Room ...      2,898.06
             Deposit       08/22/2019         La Quinta Franchisin...   Deposit            41000 · Room Reve...                   10525 · DDA ...
             Deposit       08/22/2019                                   Deposit            10525 · DDA UB OP...             X     41000 · Room ...       874.96
             Deposit       08/22/2019         American Express          Deposit            41000 · Room Reve...                   10525 · DDA ...
             Deposit       08/23/2019                                   Deposit            10525 · DDA UB OP...             X     41000 · Room ...      3,593.91
             Deposit       08/23/2019         La Quinta Franchisin...   Deposit            41000 · Room Reve...                   10525 · DDA ...
             Deposit       08/23/2019                                   Deposit            10525 · DDA UB OP...             X     -SPLIT-                264.21
             Deposit       08/23/2019         Cash Deposit Income       Report Date o...   41000 · Room Reve...                   10525 · DDA ...
             Deposit       08/23/2019         Cash Deposit Income       Report Date o...   41004 · Gift Shop/P...                 10525 · DDA ...
             Deposit       08/23/2019                                   Deposit            10525 · DDA UB OP...             X     -SPLIT-                279.38

                                                                                                                                                                   Page 3
12:07 PM                  No. 1:17-bk-00021   La Quinta
                                              Doc       Inn &11/05/19
                                                  738 Filed   Suites - Summersville,  WV12:00:12
                                                                        Entered 11/05/19                                      Page 14 of
                                                                  72
                                                      Deposit Detail Report
10/01/19
Cash Basis                                                                August 2019

                   Type        Date     Num           Name                  Memo                 Account            Class   Clr         Split          Debit
             Deposit       08/23/2019         Cash Deposit Income       Report Date o...   41000 · Room Reve...                   10525 · DDA ...
             Deposit       08/23/2019         Cash Deposit Income       Report Date o...   41004 · Gift Shop/P...                 10525 · DDA ...
             Deposit       08/23/2019                                   Deposit            10525 · DDA UB OP...             X     41004 · Gift Sh...           28.18
             Deposit       08/23/2019         Cash Deposit Income       Report Date o...   41004 · Gift Shop/P...                 10525 · DDA ...
             Deposit       08/23/2019                                   Deposit            10525 · DDA UB OP...             X     41004 · Gift Sh...            7.95
             Deposit       08/23/2019         Cash Deposit Income       Report Date o...   41004 · Gift Shop/P...                 10525 · DDA ...
             Deposit       08/26/2019                                   Deposit            10525 · DDA UB OP...             X     41000 · Room ...        4,293.20
             Deposit       08/26/2019         La Quinta Franchisin...   Deposit            41000 · Room Reve...                   10525 · DDA ...
             Deposit       08/26/2019                                   Deposit            10525 · DDA UB OP...             X     41000 · Room ...         225.44
             Deposit       08/26/2019         American Express          Deposit            41000 · Room Reve...                   10525 · DDA ...
             Deposit       08/27/2019                                   Deposit            10525 · DDA UB OP...             X     41000 · Room ...         423.72
             Deposit       08/27/2019         American Beer Co.         Deposit            41000 · Room Reve...                   10525 · DDA ...
             Deposit       08/27/2019                                   Deposit            10525 · DDA UB OP...             X     41000 · Room ...        8,326.42
             Deposit       08/27/2019         La Quinta Franchisin...   Deposit            41000 · Room Reve...                   10525 · DDA ...
             Deposit       08/27/2019                                   Deposit            10525 · DDA UB OP...             X     41000 · Room ...       11,693.54
             Deposit       08/27/2019         La Quinta Franchisin...   Deposit            41000 · Room Reve...                   10525 · DDA ...
             Deposit       08/27/2019                                   Deposit            10525 · DDA UB OP...             X     41000 · Room ...       16,460.20
             Deposit       08/27/2019         La Quinta Franchisin...   Deposit            41000 · Room Reve...                   10525 · DDA ...
             Deposit       08/28/2019                                   Deposit            10525 · DDA UB OP...             X     41000 · Room ...         151.37
             Deposit       08/28/2019         American Express          Deposit            41000 · Room Reve...                   10525 · DDA ...
             Deposit       08/28/2019                                   Deposit            10525 · DDA UB OP...             X     41000 · Room ...        2,950.80
             Deposit       08/28/2019         La Quinta Franchisin...   Deposit            41000 · Room Reve...                   10525 · DDA ...
             Deposit       08/29/2019                                   Deposit            10525 · DDA UB OP...             X     41000 · Room ...        4,336.62
             Deposit       08/29/2019         La Quinta Franchisin...   Deposit            41000 · Room Reve...                   10525 · DDA ...
             Deposit       08/29/2019                                   Deposit            10525 · DDA UB OP...             X     41000 · Room ...        1,597.68
             Deposit       08/29/2019         American Express          Deposit            41000 · Room Reve...                   10525 · DDA ...
             Deposit       08/30/2019                                   Deposit            10525 · DDA UB OP...             X     41000 · Room ...        4,681.23
             Deposit       08/30/2019         La Quinta Franchisin...   Deposit            41000 · Room Reve...                   10525 · DDA ...
             Deposit       08/30/2019                                   Deposit            10525 · DDA UB OP...             X     41000 · Room ...         470.78
             Deposit       08/30/2019         American Express          Deposit            41000 · Room Reve...                   10525 · DDA ...
             Deposit       08/30/2019                                   Deposit            10525 · DDA UB OP...             X     41004 · Gift Sh...           18.50
             Deposit       08/30/2019         Cash Deposit Income       Report Date o...   41004 · Gift Shop/P...                 10525 · DDA ...
             Deposit       08/30/2019                                   Deposit            10525 · DDA UB OP...             X     41004 · Gift Sh...           30.20
             Deposit       08/30/2019         Cash Deposit Income       Report Date o...   41004 · Gift Shop/P...                 10525 · DDA ...
             Deposit       08/30/2019                                   Deposit            10525 · DDA UB OP...             X     41004 · Gift Sh...           20.90
             Deposit       08/30/2019         Cash Deposit Income       Report Date o...   41004 · Gift Shop/P...                 10525 · DDA ...
             Deposit       08/30/2019                                   Deposit            10525 · DDA UB OP...             X     -SPLIT-                  126.40
             Deposit       08/30/2019         Cash Deposit Income       Report Date o...   41000 · Room Reve...                   10525 · DDA ...
             Deposit       08/30/2019         Cash Deposit Income       Report Date o...   41004 · Gift Shop/P...                 10525 · DDA ...
             Deposit       08/30/2019                                   Deposit            10525 · DDA UB OP...             X     41004 · Gift Sh...           33.85
             Deposit       08/30/2019         Cash Deposit Income       Report Date o...   41004 · Gift Shop/P...                 10525 · DDA ...
             Deposit       08/30/2019                                   Deposit            10525 · DDA UB OP...             X     -SPLIT-                  110.91
             Deposit       08/30/2019         Cash Deposit Income       Report Date o...   41000 · Room Reve...                   10525 · DDA ...
             Deposit       08/30/2019         Cash Deposit Income       Report Date o...   41004 · Gift Shop/P...                 10525 · DDA ...
             Deposit       08/30/2019                                   Deposit            10525 · DDA UB OP...             X     -SPLIT-                  158.30
             Deposit       08/30/2019         Cash Deposit Income       Report Date o...   41000 · Room Reve...                   10525 · DDA ...
             Deposit       08/30/2019         Cash Deposit Income       Report Date o...   41004 · Gift Shop/P...                 10525 · DDA ...


                                                                                                                                                                       Page 4
12:07 PM               No. 1:17-bk-00021   La Quinta
                                           Doc       Inn &11/05/19
                                               738 Filed   Suites - Summersville,  WV12:00:12
                                                                     Entered 11/05/19             Page 15 of
                                                               72
                                                   Deposit Detail Report
10/01/19
Cash Basis                                                 August 2019

                Type       Date    Num         Name         Memo         Account      Class     Clr     Split   Debit
       Aug 19                                                                                                    240,231.46




                                                                                                                              Page 5
12:40 PM                      No. 1:17-bk-00021        Doc 738          Filed Kanawha
                                                                              11/05/19 City
                                                                                        Entered 11/05/19 12:00:12                   Page 16 of
                                                                                   72
                                                                        Deposit Detail Report
10/01/19
Cash Basis                                                                        August 2019

                       Type        Date      Num                 Name               Memo                 Account          Class   Clr        Split         Debit
       Aug 19
             Deposit           08/02/2019                                       Deposit            DDA FBOC KAN 11...             X     -SPLIT-              4,855.00
             Deposit           08/02/2019   63014...   Verizon                  August 2019 ...    Rental Income                        DDA FBOC K...
             Deposit           08/02/2019   63014...   Verizon                  August 2019 ...    CAM Income                           DDA FBOC K...
             Deposit           08/02/2019   63014...   Verizon                  August 2019 I...   Insurance Income                     DDA FBOC K...
             Deposit           08/02/2019   63014...   Verizon                  August 2019 ...    Property Tax Income                  DDA FBOC K...
             Deposit           08/13/2019                                       Deposit            DDA FBOC KAN 11...             X     -SPLIT-             13,606.22
             Deposit           08/13/2019   5336       Fujiyama Restaurant      August 2019 ...    Rental Income                        DDA FBOC K...
             Deposit           08/13/2019   5336       Fujiyama Restaurant      August 2019 ...    CAM Income                           DDA FBOC K...
             Deposit           08/13/2019   5336       Fujiyama Restaurant      August 2019 I...   Insurance Income                     DDA FBOC K...
             Deposit           08/13/2019   5336       Fujiyama Restaurant      August 2019 ...    Property Tax Income                  DDA FBOC K...
             Deposit           08/13/2019                                       Deposit            DDA FBOC KAN 11...             X     CAM Income             700.00
             Deposit           08/13/2019   13956      LaCarretta Mexican ...   August 2019        CAM Income                           DDA FBOC K...
             Deposit           08/16/2019                                       Deposit            DDA FBOC KAN 11...             X     Tenant Reimbu...     2,000.00
             Deposit           08/16/2019   13964      LaCarretta Mexican ...   August 2019 ...    Tenant Reimbursem...                 DDA FBOC K...
             Deposit           08/27/2019                                       Deposit            DDA FBOC KAN 11...             X     -SPLIT-              8,094.90
             Deposit           08/27/2019   13983      LaCarretta Mexican ...   September 20...    Rental Income                        DDA FBOC K...
             Deposit           08/27/2019   13983      LaCarretta Mexican ...   September 20...    CAM Income                           DDA FBOC K...
             Deposit           08/27/2019   13983      LaCarretta Mexican ...   September 20...    Insurance Income                     DDA FBOC K...
             Deposit           08/27/2019   13983      LaCarretta Mexican ...   September 20...    Property Tax Income                  DDA FBOC K...
             Deposit           08/27/2019                                       Deposit            DDA FBOC KAN 11...             X     -SPLIT-              4,855.00
             Deposit           08/27/2019   63366...   Verizon                  September 20...    Rental Income                        DDA FBOC K...
             Deposit           08/27/2019   63366...   Verizon                  September 20...    CAM Income                           DDA FBOC K...
             Deposit           08/27/2019   63366...   Verizon                  September 20...    Insurance Income                     DDA FBOC K...
             Deposit           08/27/2019   63366...   Verizon                  September 20...    Property Tax Income                  DDA FBOC K...

       Aug 19                                                                                                                                               34,111.12




                                                                                                                                                                        Page 1
9:40 AM                       No. 1:17-bk-00021               La Quinta
                                                          Doc 738  FiledInns & SuitesEntered
                                                                          11/05/19    - Elkview, WV
                                                                                              11/05/19 12:00:12                      Page 17 of
10/01/19                                                        Disbursement Detail Report
                                                                               72
Cash Basis                                                                    As of August 31, 2019

             Type          Date       Num                 Name                           Memo                 Class   Clr                    Split                   Credit
   10525 · DDA UB OP 9483
      Deposit           08/01/2019                                             Deposit                                X     -SPLIT-
      Deposit           08/01/2019                                             Deposit                                X     41000 · Room Revenue
      Deposit           08/01/2019                                             Deposit                                X     41000 · Room Revenue
      Bill Pmt -Check   08/01/2019   1969   Mountain Metro Management, L...    Management Fee August 2...             X     20300 · Accounts Payable-Post Petition     1,750.00
      Check             08/02/2019   EFT    Paychex Payroll Taxes              Payroll Taxes                          X     66255 · Payroll Taxes                      4,156.61
      Check             08/02/2019   EFT    Paychex                            Payroll Processing Fee                 X     69762 · Payroll Fees - Paychex               336.41
      Check             08/02/2019   5800   Jaime Canterbury                   Wages from 07-14-19 to 07...           X     66115 · Salaries - Housekeeping              293.25
      Check             08/02/2019   5801   Andrea Dolan                       Wages from 07-14-19 to 07...           X     66115 · Salaries - Housekeeping              441.47
      Check             08/02/2019   5802   Erica Hayes                        Wages from 07-14-19 to 07...           X     66115 · Salaries - Housekeeping              390.42
      Check             08/02/2019   5803   Tessa Hayes                        Wages from 07-14-19 to 07...           X     66115 · Salaries - Housekeeping              624.53
      Check             08/02/2019   5804   Brenda Hensley                     Wages from 07-14-19 to 07...           X     66115 · Salaries - Housekeeping              403.06
      Check             08/02/2019   5805   Danielle Ovanek                    Wages from 07-14-19 to 07...           X     66115 · Salaries - Housekeeping              153.10
      Check             08/02/2019   5806   Dorothea Smith                     Wages from 07-14-19 to 07...           X     66115 · Salaries - Housekeeping              343.43
      Check             08/02/2019   5807   Tabitha Stephens                   Wages from 07-14-19 to 07...           X     66115 · Salaries - Housekeeping              332.84
      Check             08/02/2019   5808   Kathleen Thompson                  Wages from 07-14-19 to 07...           X     66115 · Salaries - Housekeeping              468.21
      Check             08/02/2019   5809   Kiran Whitlow                      Wages from 07-14-19 to 07...           X     66115 · Salaries - Housekeeping              326.97
      Check             08/02/2019   5810   Cornelia Briscoe                   Wages from 07-14-19 to 07...           X     66120 · Salaries - Front Office              621.73
      Check             08/02/2019   5811   Cory A. Cogar                      Wages from 07-14-19 to 07...           X     66120 · Salaries - Front Office              547.57
      Check             08/02/2019   5812   Jessica Evans                      Wages from 07-14-19 to 07...           X     66120 · Salaries - Front Office              602.63
      Check             08/02/2019   5813   Steven Ewing                       Wages from 07-14-19 to 07...           X     66120 · Salaries - Front Office              268.95
      Check             08/02/2019   5814   Candice Ising                      Wages from 07-14-19 to 07...           X     66120 · Salaries - Front Office              526.71
      Check             08/02/2019   5815   Kristen McKown                     Wages from 07-14-19 to 07...           X     66120 · Salaries - Front Office              447.46
      Check             08/02/2019   5816   Bethany Roush                      Wages from 07-14-19 to 07...           X     66120 · Salaries - Front Office              646.06
      Check             08/02/2019   5817   Brian Shaffer                      Wages from 07-14-19 to 07...           X     66120 · Salaries - Front Office              454.33
      Check             08/02/2019   5818   Jeremy Dennis                      Wages from 07-14-19 to 07...           X     66235 · Salaries - Maintenance               215.92
      Check             08/02/2019   5819   Jerry Melton                       Wages from 07-14-19 to 07...           X     66235 · Salaries - Maintenance               886.96
      Check             08/02/2019   5820   Charles Revels                     Wages from 07-14-19 to 07...           X     66235 · Salaries - Maintenance               332.02
      Check             08/02/2019   5821   Christy Nicholson                  Wages from 07-14-19 to 07...           X     66120 · Salaries - Front Office              277.02
      Check             08/02/2019   5822   Tracy Cogar                        Wages from 07-14-19 to 07...           X     66100 · Salaries - General Management      1,071.42
      Check             08/02/2019   5823   Helen Shaffer                      Wages from 07-14-19 to 07...           X     66110 · Salaries - F&B                       640.75
      Check             08/02/2019   5824   Terri O'Brien                      Wages from 07-14-19 to 07...           X     66115 · Salaries - Housekeeping              497.55
      Check             08/02/2019   5825   Garrett Abruzzino                  Wages from 07-14-19 to 07...           X     66100 · Salaries - General Management      1,505.28
      Deposit           08/02/2019                                             Deposit                                X     41000 · Room Revenue
      Deposit           08/02/2019                                             Deposit                                X     41000 · Room Revenue
      Check             08/02/2019   DEB    American Express                   Credit Card Processing Fee             X     76701 · American Express                       7.95
      Check             08/02/2019   DEB    Merchant Services                  Credit Card Processing Fee             X     76703 · Merchant Services                     46.01
      Deposit           08/02/2019                                             Deposit                                X     41004 · Gift Shop/Pantry Revenue
      Check             08/02/2019   1959   Tracy Cogar                        Petty Cash                             X     121 · Petty Cash                             105.30
      Deposit           08/05/2019                                             Deposit                                X     41000 · Room Revenue
      Deposit           08/05/2019                                             Deposit                                X     41000 · Room Revenue
      Deposit           08/05/2019                                             Deposit                                X     41000 · Room Revenue
      Check             08/05/2019   DEB    American Express                   Credit Card Processing Fee             X     76701 · American Express                     532.09
      Check             08/05/2019   DEB    American Express                   Credit Card Processing Fee             X     76701 · American Express                       0.84
      Check             08/05/2019   DEB    Paymentech Fee                     Credit Card Processing Fee             X     76700 · Credit Card Processing Fees        3,148.44
      Bill Pmt -Check   08/05/2019   1970   Allbridge                          SIN361045                              X     20300 · Accounts Payable-Post Petition     2,596.90
      Bill Pmt -Check   08/05/2019   1971   Waste Management 1788-7            6520402-1788-5                         X     20300 · Accounts Payable-Post Petition       350.46
      Bill Pmt -Check   08/05/2019   1972   Frontier 0513144                   304-197-0266-051314-4                  X     20300 · Accounts Payable-Post Petition     1,236.00

                                                                                                                                                                         Page 1
9:40 AM                       No. 1:17-bk-00021              La Quinta
                                                         Doc 738  FiledInns & SuitesEntered
                                                                         11/05/19    - Elkview, WV
                                                                                             11/05/19 12:00:12                         Page 18 of
10/01/19                                                       Disbursement Detail Report
                                                                              72
Cash Basis                                                                       As of August 31, 2019

             Type          Date       Num                 Name                              Memo                Class   Clr                    Split                   Credit
      Deposit           08/06/2019                                                Deposit                               X     41000 · Room Revenue
      Deposit           08/06/2019                                                Deposit                               X     41000 · Room Revenue
      Deposit           08/06/2019                                                Deposit                               X     41000 · Room Revenue
      Deposit           08/06/2019                                                Deposit                               X     41000 · Room Revenue
      Deposit           08/06/2019                                                Deposit                               X     41004 · Gift Shop/Pantry Revenue
      Deposit           08/06/2019                                                Deposit                               X     41004 · Gift Shop/Pantry Revenue
      Deposit           08/06/2019                                                Deposit                               X     -SPLIT-
      Deposit           08/06/2019                                                Deposit                               X     41004 · Gift Shop/Pantry Revenue
      Check             08/06/2019   1991   Sam's Club                            Cost of Food                          X     73250 · Cost of Food                         634.70
      Check             08/08/2019   DEB    Deluxe Business Checks and S...       Check Order                           X     50090 · Overhead Expense                     326.16
      Deposit           08/08/2019                                                Deposit                               X     41000 · Room Revenue
      Deposit           08/08/2019                                                Deposit                               X     41000 · Room Revenue
      Deposit           08/08/2019                                                Deposit                               X     41000 · Room Revenue
      Deposit           08/08/2019                                                Deposit                               X     41000 · Room Revenue
      Bill Pmt -Check   08/08/2019   EFT    West Virginia State Tax Depart...     2302-4044                             X     20300 · Accounts Payable-Post Petition     7,415.61
      Bill Pmt -Check   08/08/2019   EFT    West Virginia State Tax Depart...     2302-4044                             X     20300 · Accounts Payable-Post Petition         0.90
      Bill Pmt -Check   08/08/2019   1973   Frontier 1114                         304-965-9200-053111-4                 X     20300 · Accounts Payable-Post Petition     1,303.88
      Bill Pmt -Check   08/08/2019   1974   West Virginia American Water          1028-220020799665, Servi...           X     20300 · Accounts Payable-Post Petition     2,060.78
      Bill Pmt -Check   08/08/2019   1975   Kanawha County Sheriff Occup...       Hotel Tax Return 07-31-19             X     20300 · Accounts Payable-Post Petition     7,415.61
      Bill Pmt -Check   08/08/2019   1976   COMMTRAK                              20190624-A-09798                      X     20300 · Accounts Payable-Post Petition         8.91
      Bill Pmt -Check   08/08/2019   1977   Cintas Corporation                                                          X     20300 · Accounts Payable-Post Petition       431.09
      Deposit           08/09/2019                                                Deposit                               X     41000 · Room Revenue
      Bill Pmt -Check   08/09/2019   1978   Expedia Inc.                          1940160748                            X     20300 · Accounts Payable-Post Petition     2,758.50
      Bill Pmt -Check   08/09/2019   1979   IPFS Corporation                      PAP-925216, Payment #1                X     20300 · Accounts Payable-Post Petition     3,787.67
      Bill Pmt -Check   08/09/2019   1980   Ultra-Chem Inc.                       C1600C                                X     20300 · Accounts Payable-Post Petition       325.99
      Deposit           08/09/2019                                                Deposit                               X     -SPLIT-
      Deposit           08/09/2019                                                Deposit                               X     41004 · Gift Shop/Pantry Revenue
      Deposit           08/09/2019                                                Deposit                               X     -SPLIT-
      Check             08/09/2019   1992   Tracy Cogar                           Petty Cash                            X     121 · Petty Cash                             239.65
      Bill Pmt -Check   08/09/2019   EFT    Appalachian Power                     Account #020-170-601-1-8              X     20300 · Accounts Payable-Post Petition     4,496.24
      Check             08/10/2019   1993   Lowe's                                Landscaping Supplies                  X     78113 · Landscaping-Grounds-Roads            158.68
      Check             08/10/2019   1994   Sam's Club                            Cost of Food                          X     73250 · Cost of Food                         917.97
      Deposit           08/12/2019                                                Deposit                               X     41000 · Room Revenue
      Deposit           08/12/2019                                                Deposit                               X     41000 · Room Revenue
      Deposit           08/12/2019                                                Deposit                               X     41000 · Room Revenue
      Bill Pmt -Check   08/12/2019   1981   Booking.com                           1542535770                            X     20300 · Accounts Payable-Post Petition       953.12
      Bill Pmt -Check   08/12/2019   1982   Golden Malted                         I33234N5PFV1                          X     20300 · Accounts Payable-Post Petition       306.50
      Bill Pmt -Check   08/12/2019   1983   HD Supply Facilities Maintenance      6107537                               X     20300 · Accounts Payable-Post Petition       222.26
      Bill Pmt -Check   08/12/2019   1984   Velocity                              154377                                X     20300 · Accounts Payable-Post Petition       159.35
      Deposit           08/13/2019                                                Deposit                               X     41000 · Room Revenue
      Deposit           08/13/2019                                                Deposit                               X     41000 · Room Revenue
      Deposit           08/13/2019                                                Deposit                               X     41000 · Room Revenue
      Deposit           08/13/2019                                                Deposit                               X     41000 · Room Revenue
      Bill Pmt -Check   08/13/2019   1985   Elk Valley Public Service District    Acct #613-5555-01                     X     20300 · Accounts Payable-Post Petition     1,363.90
      Deposit           08/13/2019                                                Deposit                               X     41004 · Gift Shop/Pantry Revenue
      Deposit           08/13/2019                                                Deposit                               X     41004 · Gift Shop/Pantry Revenue
      Deposit           08/13/2019                                                Deposit                               X     41004 · Gift Shop/Pantry Revenue
      Deposit           08/13/2019                                                Deposit                               X     41004 · Gift Shop/Pantry Revenue

                                                                                                                                                                           Page 2
9:40 AM                       No. 1:17-bk-00021               La Quinta
                                                          Doc 738  FiledInns & SuitesEntered
                                                                          11/05/19    - Elkview, WV
                                                                                              11/05/19 12:00:12                       Page 19 of
10/01/19                                                        Disbursement Detail Report
                                                                               72
Cash Basis                                                                     As of August 31, 2019

             Type          Date       Num                 Name                            Memo                 Class   Clr                    Split                   Credit
      Deposit           08/14/2019                                              Deposit                                X     41000 · Room Revenue
      Deposit           08/14/2019                                              Deposit                                X     41000 · Room Revenue
      Bill Pmt -Check   08/14/2019   1986   Expedia Inc.                        1940190368                             X     20300 · Accounts Payable-Post Petition     1,581.23
      Bill Pmt -Check   08/14/2019   1987   HD Supply Facilities Maintenance    6107537                                X     20300 · Accounts Payable-Post Petition     1,216.26
      Bill Pmt -Check   08/14/2019   1988   WebbMason Marketing                 8029155                                X     20300 · Accounts Payable-Post Petition       290.42
      Deposit           08/14/2019                                              Deposit                                X     -SPLIT-
      Check             08/14/2019   1995   Tracy Cogar                         Petty Cash                             X     121 · Petty Cash                             250.00
      Deposit           08/15/2019                                              Deposit                                X     41000 · Room Revenue
      Deposit           08/15/2019                                              Deposit                                X     41000 · Room Revenue
      Check             08/15/2019   DEB    Paymentech Fee                      Chargeback                             X     76460 · Chargeback                           108.52
      Bill Pmt -Check   08/15/2019   1990   U.S. Trustee                        241-17-00021 2nd Quarter ...           X     20300 · Accounts Payable-Post Petition     2,082.00
      Deposit           08/15/2019                                              Deposit                                X     -SPLIT-
      Check             08/16/2019   5826   Ashely Anderson                     Wages from 07-28-19 to 08...           X     66115 · Salaries - Housekeeping              175.12
      Check             08/16/2019   5827   Jaime Canterbury                    Wages from 07-28-19 to 08...           X     66115 · Salaries - Housekeeping              615.58
      Check             08/16/2019   5828   Andrea Dolan                        Wages from 07-28-19 to 08...           *     66115 · Salaries - Housekeeping              146.95
      Check             08/16/2019   5829   Erica Hayes                         Wages from 07-28-19 to 08...           X     66115 · Salaries - Housekeeping              457.01
      Check             08/16/2019   5830   Tessa Hayes                         Wages from 07-28-19 to 08...           X     66115 · Salaries - Housekeeping              692.53
      Check             08/16/2019   5831   Brenda Hensley                      Wages from 07-28-19 to 08...           X     66115 · Salaries - Housekeeping              436.31
      Check             08/16/2019   5832   Danielle Ovanek                     Wages from 07-28-19 to 08...           X     66115 · Salaries - Housekeeping               40.89
      Check             08/16/2019   5833   Dorothea Smith                      Wages from 07-28-19 to 08...           X     66115 · Salaries - Housekeeping              491.55
      Check             08/16/2019   5834   Tabitha Stephens                    Wages from 07-28-19 to 08...           X     66115 · Salaries - Housekeeping              360.61
      Check             08/16/2019   5835   Savannah Strickland                 Wages from 07-28-19 to 08...           X     66115 · Salaries - Housekeeping              133.54
      Check             08/16/2019   5836   Kathleen Thompson                   Wages from 07-28-19 to 08...           X     66115 · Salaries - Housekeeping              393.09
      Check             08/16/2019   5837   Kiran Whitlow                       Wages from 07-28-19 to 08...           X     66115 · Salaries - Housekeeping              574.43
      Check             08/16/2019   5838   Cornelia Briscoe                    VOID: Wages from 07-28-1...            X     66120 · Salaries - Front Office
      Check             08/16/2019   5839   Cory A. Cogar                       Wages from 07-28-19 to 08...           X     66120 · Salaries - Front Office              548.05
      Check             08/16/2019   5840   Jessica Evans                       Wages from 07-28-19 to 08...           X     66120 · Salaries - Front Office              525.85
      Check             08/16/2019   5841   Candice Ising                       Wages from 07-28-19 to 08...           X     66120 · Salaries - Front Office              601.35
      Check             08/16/2019   5842   Kristen McKown                      Wages from 07-28-19 to 08...           X     66120 · Salaries - Front Office              586.73
      Check             08/16/2019   5843   Bethany Roush                       Wages from 07-28-19 to 08...           X     66120 · Salaries - Front Office              575.30
      Check             08/16/2019   5844   Brian Shaffer                       Wages from 07-28-19 to 08...           X     66120 · Salaries - Front Office              625.16
      Check             08/16/2019   5845   Jerry Melton                        Wages from 07-28-19 to 08...           X     66235 · Salaries - Maintenance               907.00
      Check             08/16/2019   5846   Charles Revels                      Wages from 07-28-19 to 08...           X     66235 · Salaries - Maintenance               332.02
      Check             08/16/2019   5847   Christy Nicholson                   Wages from 07-28-19 to 08...           X     66120 · Salaries - Front Office              267.80
      Check             08/16/2019   5848   Tracy Cogar                         Wages from 07-28-19 to 08...           X     66100 · Salaries - General Management      1,071.41
      Check             08/16/2019   5849   Helen Shaffer                       Wages from 07-28-19 to 08...           X     66110 · Salaries - F&B                       646.77
      Check             08/16/2019   5850   Terri O'Brien                       Wages from 07-28-19 to 08...           X     66115 · Salaries - Housekeeping              560.48
      Check             08/16/2019   5851   Garrett Abruzzino                   Wages from 07-28-19 to 08...           X     66100 · Salaries - General Management      1,505.28
      Check             08/16/2019   EFT    Paychex                             Payroll Processing Fee                 X     69762 · Payroll Fees - Paychex               336.41
      Check             08/16/2019   EFT    Paychex Payroll Taxes               Payroll Taxes                          X     66255 · Payroll Taxes                      4,409.88
      Check             08/16/2019   1989   Cornelia Briscoe                    Wages from 07-28-19 to 08...           X     66120 · Salaries - Front Office              636.80
      Deposit           08/16/2019                                              Deposit                                X     41000 · Room Revenue
      Deposit           08/16/2019                                              Deposit                                X     41000 · Room Revenue
      Check             08/16/2019   DEB    Paychex                             Payroll Processing Fee                 X     69762 · Payroll Fees - Paychex               148.40
      Bill Pmt -Check   08/16/2019   2000   Woomer, Nistendirk & Associates     August 2019 Accounting R...            X     20300 · Accounts Payable-Post Petition     1,000.00
      Deposit           08/16/2019                                              Deposit                                X     -SPLIT-
      Check             08/16/2019   1996   Tracy Cogar                         Petty Cash                             X     121 · Petty Cash                             160.21
      Deposit           08/19/2019                                              Deposit                                X     41000 · Room Revenue

                                                                                                                                                                          Page 3
9:40 AM                       No. 1:17-bk-00021             La Quinta
                                                        Doc 738  FiledInns & SuitesEntered
                                                                        11/05/19    - Elkview, WV
                                                                                            11/05/19 12:00:12                          Page 20 of
10/01/19                                                      Disbursement Detail Report
                                                                             72
Cash Basis                                                                       As of August 31, 2019

             Type          Date       Num                    Name                           Memo                Class   Clr                    Split                   Credit
      Deposit           08/19/2019                                                Deposit                               X     41000 · Room Revenue
      Deposit           08/19/2019                                                Deposit                               X     41000 · Room Revenue
      Deposit           08/20/2019                                                Deposit                               X     41000 · Room Revenue
      Deposit           08/20/2019                                                Deposit                               X     41000 · Room Revenue
      Deposit           08/20/2019                                                Deposit                               X     41000 · Room Revenue
      Deposit           08/20/2019                                                Deposit                               X     41000 · Room Revenue
      Bill Pmt -Check   08/20/2019   2010   Frontier 0506144                      304-141-0022-050614-4                 X     20300 · Accounts Payable-Post Petition       829.21
      Bill Pmt -Check   08/20/2019   2011   Mountaineer Gas Company 9374          364552-569374                         X     20300 · Accounts Payable-Post Petition       326.02
      Bill Pmt -Check   08/20/2019   2012   Johnson Controls Fire Protectio...    21118408                              X     20300 · Accounts Payable-Post Petition       689.00
      Bill Pmt -Check   08/20/2019   2013   Johnson Controls Fire Protectio...    21118742                              X     20300 · Accounts Payable-Post Petition       953.48
      Bill Pmt -Check   08/20/2019   2014   Delta Lighting Products, Inc          631416                                X     20300 · Accounts Payable-Post Petition       241.41
      Bill Pmt -Check   08/20/2019   2015   Cintas Corporation                    4027835636                            X     20300 · Accounts Payable-Post Petition       247.40
      Bill Pmt -Check   08/20/2019   EFT    Carter Bank & Trust                   Account #18434                        X     20300 · Accounts Payable-Post Petition    35,486.00
      Check             08/20/2019   1998   Sam's Club                            Cost of Food                          X     73250 · Cost of Food                         448.46
      Check             08/20/2019   1999   Sam's Club                            Cost of Food                          X     73250 · Cost of Food                         136.80
      Deposit           08/20/2019                                                Deposit                               X     41004 · Gift Shop/Pantry Revenue
      Deposit           08/20/2019                                                Deposit                               X     41004 · Gift Shop/Pantry Revenue
      Deposit           08/20/2019                                                Deposit                               X     41004 · Gift Shop/Pantry Revenue
      Deposit           08/20/2019                                                Deposit                               X     41004 · Gift Shop/Pantry Revenue
      Bill Pmt -Check   08/20/2019   EFT    La Quinta Franchising LLC             Property 6638                         X     20300 · Accounts Payable-Post Petition    15,237.42
      Check             08/20/2019   DEB    Bank Service Fee                      Wire Transfer Fee                     X     76523 · Wire fees                             25.00
      Deposit           08/21/2019                                                Deposit                               X     41000 · Room Revenue
      Check             08/21/2019   2001   Patrick Harris                        Kitchen Supplies                      X     71103 · Kitchen Supplies & Utensils           68.90
      Deposit           08/22/2019                                                Deposit                               X     41000 · Room Revenue
      Deposit           08/22/2019                                                Deposit                               X     41000 · Room Revenue
      Check             08/22/2019   DEB    Deluxe Business Checks and S...       Deposit Slips Order                   X     50090 · Overhead Expense                     123.69
      Deposit           08/23/2019                                                Deposit                               X     41000 · Room Revenue
      Deposit           08/23/2019                                                Deposit                               X     41000 · Room Revenue
      Bill Pmt -Check   08/23/2019   2016   Woomer, Nistendirk & Associates       August 2019 Income Tax R...           X     20300 · Accounts Payable-Post Petition     1,000.00
      Check             08/23/2019   2002   Tracy Cogar                           Petty Cash                            X     121 · Petty Cash                             149.23
      Deposit           08/23/2019                                                Deposit                               X     41004 · Gift Shop/Pantry Revenue
      Deposit           08/23/2019                                                Deposit                               X     41004 · Gift Shop/Pantry Revenue
      Deposit           08/23/2019                                                Deposit                               X     41004 · Gift Shop/Pantry Revenue
      Deposit           08/26/2019                                                Deposit                               X     41000 · Room Revenue
      Deposit           08/26/2019                                                Deposit                               X     41000 · Room Revenue
      Bill Pmt -Check   08/26/2019   2017   HD Supply Facilities Maintenance      6107537                               X     20300 · Accounts Payable-Post Petition     1,409.30
      Deposit           08/26/2019                                                Deposit                               X     41004 · Gift Shop/Pantry Revenue
      Deposit           08/26/2019                                                Deposit                               X     41004 · Gift Shop/Pantry Revenue
      Deposit           08/26/2019                                                Deposit                               X     41004 · Gift Shop/Pantry Revenue
      Check             08/26/2019   2003   Sam's Club                            Cost of Food                          X     73250 · Cost of Food                         787.27
      Check             08/26/2019   2004   Spriggs Distributing                  Cost of Beer                          X     73260 · Cost of Beer                         225.62
      Deposit           08/27/2019                                                Deposit                               X     41000 · Room Revenue
      Deposit           08/27/2019                                                Deposit                               X     41000 · Room Revenue
      Deposit           08/27/2019                                                Deposit                               X     41000 · Room Revenue
      Deposit           08/28/2019                                                Deposit                               X     41000 · Room Revenue
      Deposit           08/28/2019                                                Deposit                               X     41000 · Room Revenue
      Deposit           08/28/2019                                                Deposit                               X     41000 · Room Revenue
      Deposit           08/29/2019                                                Deposit                               X     41000 · Room Revenue

                                                                                                                                                                           Page 4
9:40 AM                           No. 1:17-bk-00021              La Quinta
                                                             Doc 738  FiledInns & SuitesEntered
                                                                             11/05/19    - Elkview, WV
                                                                                                 11/05/19 12:00:12                Page 21 of
10/01/19                                                           Disbursement Detail Report
                                                                                  72
Cash Basis                                                                 As of August 31, 2019

             Type           Date        Num                  Name                     Memo                 Class   Clr                    Split                  Credit
     Check               08/29/2019    DEB     Paymentech Fee               Chargeback                             X     76460 · Chargeback                          198.00
     Check               08/29/2019    DEB     Paymentech Fee               Chargeback                             X     76460 · Chargeback                          198.00
     Deposit             08/29/2019                                         Deposit                                X     41000 · Room Revenue
     Check               08/30/2019    DEB     Paychex Payroll Taxes        Payroll Taxes                          X     66255 · Payroll Taxes                     4,097.17
     Check               08/30/2019    DEB     Paychex                      Payroll Processing Fee                 X     69762 · Payroll Fees - Paychex              336.41
     Check               08/30/2019    5852    Ashely Anderson              Wages from 08-11-19 to 08...           *     66115 · Salaries - Housekeeping             267.52
     Check               08/30/2019    5853    Jaime Canterbury             Wages from 08-11-19 to 08...           *     66115 · Salaries - Housekeeping             388.94
     Check               08/30/2019    5854    Erica Hayes                  Wages from 08-11-19 to 08...           *     66115 · Salaries - Housekeeping             251.24
     Check               08/30/2019    5855    Tessa Hayes                  Wages from 08-11-19 to 08...           *     66115 · Salaries - Housekeeping             542.21
     Check               08/30/2019    5856    Brenda Hensley               Wages from 08-11-19 to 08...           *     66115 · Salaries - Housekeeping             218.59
     Check               08/30/2019    5857    Elisabeth Mitchell           Wages from 08-11-19 to 08...           *     66115 · Salaries - Housekeeping              26.40
     Check               08/30/2019    5858    Dorothea Smith               Wages from 08-11-19 to 08...           *     66115 · Salaries - Housekeeping             329.71
     Check               08/30/2019    5859    Tabitha Stephens             Wages from 08-11-19 to 08...           *     66115 · Salaries - Housekeeping             311.68
     Check               08/30/2019    5860    Savannah Strickland          Wages from 08-11-19 to 08...           *     66115 · Salaries - Housekeeping             347.88
     Check               08/30/2019    5861    Kathleen Thompson            Wages from 08-11-19 to 08...           *     66115 · Salaries - Housekeeping             535.43
     Check               08/30/2019    5862    Kiran Whitlow                Wages from 08-11-19 to 08...           X     66115 · Salaries - Housekeeping             474.10
     Check               08/30/2019    5863    Cornelia Briscoe             Wages from 08-11-19 to 08...           *     66120 · Salaries - Front Office             636.80
     Check               08/30/2019    5864    Cory A. Cogar                Wages from 08-11-19 to 08...           X     66120 · Salaries - Front Office             667.89
     Check               08/30/2019    5865    Jessica Evans                Wages from 08-11-19 to 08...           *     66120 · Salaries - Front Office             596.37
     Check               08/30/2019    5866    Candice Ising                Wages from 08-11-19 to 08...           *     66120 · Salaries - Front Office             541.68
     Check               08/30/2019    5867    Kristen McKown               Wages from 08-11-19 to 08...           X     66120 · Salaries - Front Office             549.84
     Check               08/30/2019    5868    Bethany Roush                Wages from 08-11-19 to 08...           *     66120 · Salaries - Front Office             330.95
     Check               08/30/2019    5869    Brian Shaffer                Wages from 08-11-19 to 08...           *     66120 · Salaries - Front Office             562.43
     Check               08/30/2019    5870    Logan Cogar                  Wages from 08-11-19 to 08...           X     66235 · Salaries - Maintenance              148.26
     Check               08/30/2019    5871    Jerry Melton                 Wages from 08-11-19 to 08...           *     66235 · Salaries - Maintenance              835.79
     Check               08/30/2019    5872    Charles Revels               Wages from 08-11-19 to 08...           *     66235 · Salaries - Maintenance              559.43
     Check               08/30/2019    5873    Christy Nicholson            Wages from 08-11-19 to 08...                 66120 · Salaries - Front Office             264.91
     Check               08/30/2019    5874    Tracy Cogar                  Wages from 08-11-19 to 08...           X     66100 · Salaries - General Management     1,071.43
     Check               08/30/2019    5875    Helen Shaffer                Wages from 08-11-19 to 08...           *     66110 · Salaries - F&B                      606.68
     Check               08/30/2019    5876    Terri O'Brien                Wages from 08-11-19 to 08...           *     66115 · Salaries - Housekeeping             441.60
     Check               08/30/2019    5877    Garrett Abruzzino            Wages from 08-11-19 to 08...           X     66100 · Salaries - General Management     1,505.27
     Deposit             08/30/2019                                         Deposit                                X     41000 · Room Revenue
     Deposit             08/30/2019                                         Deposit                                X     41000 · Room Revenue
     Deposit             08/30/2019                                         Deposit                                X     41004 · Gift Shop/Pantry Revenue
     Deposit             08/30/2019                                         Deposit                                X     -SPLIT-
     Deposit             08/30/2019                                         Deposit                                X     41004 · Gift Shop/Pantry Revenue
     Deposit             08/30/2019                                         Deposit                                X     -SPLIT-
     Check               08/30/2019    20005   Tracy Cogar                  Petty Cash                             X     121 · Petty Cash                             78.53
     Check               08/30/2019    20006   Tracy Cogar                  Petty Cash                             X     121 · Petty Cash                             87.78

   Total 10525 · DDA UB OP 9483                                                                                                                                  164,758.19

TOTAL                                                                                                                                                            164,758.19




                                                                                                                                                                     Page 5
12:07 PM                      No. 1:17-bk-00021         La Quinta
                                                        Doc       Inn &11/05/19
                                                            738 Filed   Suites - Summersville,  WV12:00:12
                                                                                  Entered 11/05/19                                     Page 22 of
                                                                            72
                                                             Disbursement Detail Report
10/01/19
Cash Basis                                                                    As of August 31, 2019

             Type             Date      Num            Name                           Memo                  Class   Clr                      Split                 Credit
   10525 · DDA UB OP 6222
      Deposit             08/01/2019                                      Deposit                                   X     41000 · Room Revenue
      Deposit             08/01/2019                                      Deposit                                   X     41000 · Room Revenue
      Bill Pmt -Check     08/01/2019   12713   Mountain Metro Man...      Management Fee August 2019                X     20300 · Accounts payable-Post Petition      2,000.00
      Check               08/01/2019   12697   Gordon Food Service        Cost of Food                              X     73250 · Cost of Food                          903.22
      Check               08/01/2019   12698   Gordon Food Service        Cost of Food                              X     73250 · Cost of Food                          904.12
      Bill Pmt -Check     08/01/2019   12747   HD Supply Facilities ...                                             *     20300 · Accounts payable-Post Petition        288.45
      Check               08/02/2019   EFT     Paychex Payroll Taxes      Payroll Taxes                             X     66255 · Payroll Taxes                       6,281.74
      Check               08/02/2019   EFT     Paychex Payroll            Payroll Processing Fee                    X     69762 · Payroll Fees - Paychex                361.80
      Check               08/02/2019   5975    Logan Brown                Wages from 07-14-19 to 07-2...            X     66115 · Salaries - Housekeeping               373.30
      Check               08/02/2019   5976    Kaitlyn Cochrum            Wages from 07-14-19 to 07-2...            X     66115 · Salaries - Housekeeping               542.16
      Check               08/02/2019   5977    Alicia Collins             Wages from 07-14-19 to 07-2...            X     66115 · Salaries - Housekeeping               574.71
      Check               08/02/2019   5978    Rebecca Collins            Wages from 07-14-19 to 07-2...            X     66115 · Salaries - Housekeeping               703.19
      Check               08/02/2019   5979    Cassandra Craycraft        Wages from 07-14-19 to 07-2...            X     66115 · Salaries - Housekeeping               436.25
      Check               08/02/2019   5980    Nikole Craytor             Wages from 07-14-19 to 07-2...            X     66115 · Salaries - Housekeeping               626.62
      Check               08/02/2019   5981    Whitney Hellems            Wages from 07-14-19 to 07-2...            X     66115 · Salaries - Housekeeping               603.22
      Check               08/02/2019   5982    Samantha Key               Wages from 07-14-19 to 07-2...            X     66115 · Salaries - Housekeeping               612.29
      Check               08/02/2019   5983    Kassandra McCraw           Wages from 07-14-19 to 07-2...            X     66115 · Salaries - Housekeeping               770.65
      Check               08/02/2019   5984    Angel Meadows              Wages from 07-14-19 to 07-2...            X     66115 · Salaries - Housekeeping               328.21
      Check               08/02/2019   5985    Christina Plotner          Wages from 07-14-19 to 07-2...            X     66115 · Salaries - Housekeeping               694.26
      Check               08/02/2019   5986    Samantha Roberts           Wages from 07-14-19 to 07-2...            X     66115 · Salaries - Housekeeping               711.35
      Check               08/02/2019   5987    Krystyn Hughes             Wages from 07-14-19 to 07-2...            X     66120 · Salaries - Front Office               509.39
      Check               08/02/2019   5988    Erica Kitzmiller           Wages from 07-14-19 to 07-2...            X     66120 · Salaries - Front Office               610.19
      Check               08/02/2019   5989    Matthew Mullens            Wages from 06-30-19 to 07-1...            X     66120 · Salaries - Front Office               630.31
      Check               08/02/2019   5990    Anthony Scott              Wages from 07-14-19 to 07-2...            X     66120 · Salaries - Front Office               753.08
      Check               08/02/2019   5991    Letha Williams             Wages from 07-14-19 to 07-2...            X     66120 · Salaries - Front Office               599.98
      Check               08/02/2019   5992    Glen Bennett               Wages from 07-14-19 to 07-2...            X     66235 · Salaries - Maintenance                398.61
      Check               08/02/2019   5993    Christopher Bosley         Wages from 07-14-19 to 07-2...            X     66235 · Salaries - Maintenance                850.16
      Check               08/02/2019   5994    Jesse Cole                 Wages from 07-14-19 to 07-2...            X     66120 · Salaries - Front Office               837.60
      Check               08/02/2019   5995    Jacob Comeaux              Wages from 07-14-19 to 07-2...            X     66235 · Salaries - Maintenance                555.33
      Check               08/02/2019   5996    Connor Sims                Wages from 07-14-19 to 07-2...            X     66235 · Salaries - Maintenance              1,012.35
      Check               08/02/2019   5997    Brandon Bailes             Wages from 07-14-19 to 07-2...            X     66120 · Salaries - Front Office               645.65
      Check               08/02/2019   5998    Mackenzie Hardwick         Wages from 07-14-19 to 07-2...            X     66120 · Salaries - Front Office               435.36
      Check               08/02/2019   5999    Felicia Summers            Wages from 07-14-19 to 07-2...            X     66120 · Salaries - Front Office               463.11
      Check               08/02/2019   6000    Bridget Nutter             Wages from 07-14-19 to 07-2...            X     66100 · Salaries - General Management       1,142.34
      Check               08/02/2019   6001    Rosemary Dancy             Wages from 07-14-19 to 07-2...            X     66110 · Salaries - Food & Beverage            964.10
      Check               08/02/2019   6002    Hazel Wilson               Wages from 07-14-19 to 07-2...            X     66110 · Salaries - Food & Beverage            759.34
      Check               08/02/2019   6003    Sherry Selman              Wages from 07-14-19 to 07-2...            X     66115 · Salaries - Housekeeping               413.67
      Check               08/02/2019   6004    Angela Utter               Wages from 07-14-19 to 07-2...            X     66115 · Salaries - Housekeeping               342.55
      Deposit             08/02/2019                                      Deposit                                   X     41000 · Room Revenue
      Deposit             08/02/2019                                      Deposit                                   X     41000 · Room Revenue
      Deposit             08/05/2019                                      Deposit                                   X     41000 · Room Revenue
      Deposit             08/05/2019                                      Deposit                                   X     41000 · Room Revenue
      Deposit             08/05/2019                                      Deposit                                   X     41000 · Room Revenue
      Check               08/05/2019   DEB     Merchant Services          Monthly Credit Card Processi...           X     76705 · Merchant                               50.29
      Check               08/05/2019   DEB     American Express           Credit Card Processing Fee                X     76700 · Credit Card Processing Fees             7.95
      Check               08/05/2019   DEB     American Express           Credit Card Processing Fee                X     76700 · Credit Card Processing Fees         1,020.85
      Check               08/05/2019   DEB     American Express           Credit Card Processing Fee                X     76700 · Credit Card Processing Fees            10.89

                                                                                                                                                                        Page 1
12:07 PM                    No. 1:17-bk-00021         La Quinta
                                                      Doc       Inn &11/05/19
                                                          738 Filed   Suites - Summersville,  WV12:00:12
                                                                                Entered 11/05/19                                      Page 23 of
                                                                          72
                                                           Disbursement Detail Report
10/01/19
Cash Basis                                                                  As of August 31, 2019

             Type           Date      Num            Name                           Memo                  Class   Clr                      Split                 Credit
      Check             08/05/2019   DEB     Paymentech Fee             Credit Card Processing Fee                X     76700 · Credit Card Processing Fees         5,163.19
      Bill Pmt -Check   08/05/2019   12714   Allbridge                  SIN361044                                 X     20300 · Accounts payable-Post Petition      2,537.34
      Bill Pmt -Check   08/05/2019   12715   Frontier 0174              304-196-7484-042017-4                     X     20300 · Accounts payable-Post Petition        450.00
      Bill Pmt -Check   08/05/2019   12716   In The Swim                                                          X     20300 · Accounts payable-Post Petition        818.77
      Bill Pmt -Check   08/05/2019   12717   Royal Cup Coffee           1474221                                   X     20300 · Accounts payable-Post Petition        857.86
      Bill Pmt -Check   08/05/2019   12718   Modern Equipment ...       109828                                    X     20300 · Accounts payable-Post Petition        867.08
      Bill Pmt -Check   08/05/2019   12719   Golden Malted              I33234NK09HI                              X     20300 · Accounts payable-Post Petition        726.50
      Deposit           08/05/2019                                      Deposit                                   X     -SPLIT-
      Deposit           08/05/2019                                      Deposit                                   X     -SPLIT-
      Deposit           08/05/2019                                      Deposit                                   X     -SPLIT-
      Deposit           08/05/2019                                      Deposit                                   X     -SPLIT-
      Deposit           08/05/2019                                      Deposit                                   X     41004 · Gift Shop/Pantry Income
      Check             08/05/2019   12699   Bridget Nutter             Petty Cash                                X     10540 · Petty Cash                            150.46
      Deposit           08/06/2019                                      Deposit                                   X     41000 · Room Revenue
      Deposit           08/06/2019                                      Deposit                                   X     41000 · Room Revenue
      Deposit           08/06/2019                                      Deposit                                   X     41000 · Room Revenue
      Deposit           08/06/2019                                      Deposit                                   X     41000 · Room Revenue
      Check             08/06/2019   12721   Sam's Club                 Cost of Food                              X     73250 · Cost of Food                          690.95
      Check             08/06/2019   12722   Sam's Club                 Cost of Food                              X     73250 · Cost of Food                          690.95
      Check             08/06/2019   12723   Gordon Food Service        Cost of Food                              X     73250 · Cost of Food                          732.45
      Check             08/06/2019   12724   Gordon Food Service        Cost of Food                              X     73250 · Cost of Food                          940.49
      Deposit           08/07/2019                                      Deposit                                   X     41000 · Room Revenue
      Deposit           08/07/2019                                      Deposit                                   X     41000 · Room Revenue
      Deposit           08/08/2019                                      Deposit                                   X     41000 · Room Revenue
      Deposit           08/08/2019                                      Deposit                                   X     41000 · Room Revenue
      Bill Pmt -Check   08/08/2019   EFT     West Virginia Tax D...     Sales Tax 07-31-19                        X     20300 · Accounts payable-Post Petition     14,892.03
      Bill Pmt -Check   08/08/2019   EFT     West Virginia Tax D...     Wine Tax 07-31-19                         X     20300 · Accounts payable-Post Petition          4.55
      Bill Pmt -Check   08/08/2019   12720   City of Summersville...    Hotel Tax Return 07-31-19                 X     20300 · Accounts payable-Post Petition     14,892.03
      Bill Pmt -Check   08/08/2019   12730   Dominion Energy W...       7-5000-5323-6181                          X     20300 · Accounts payable-Post Petition         18.69
      Bill Pmt -Check   08/08/2019   12731   Nicholas Sanitation, ...   93824                                     X     20300 · Accounts payable-Post Petition        831.65
      Bill Pmt -Check   08/08/2019   12732   HD Supply Facilities ...                                             X     20300 · Accounts payable-Post Petition      1,660.71
      Bill Pmt -Check   08/08/2019   12733   AT&T 05804386140...        058 043 8614 001                          X     20300 · Accounts payable-Post Petition         63.00
      Bill Pmt -Check   08/08/2019   12734   FedEx                                                                X     20300 · Accounts payable-Post Petition         96.86
      Check             08/08/2019   12725   Walmart                    Cost of Food                              X     73250 · Cost of Food                           92.90
      Bill Pmt -Check   08/09/2019   12735   IPFS Corporation           PAP-925216, Payment #1                    X     20300 · Accounts payable-Post Petition      3,787.66
      Deposit           08/09/2019                                      Deposit                                   X     41000 · Room Revenue
      Deposit           08/09/2019                                      Deposit                                   X     41000 · Room Revenue
      Deposit           08/09/2019                                      Deposit                                   X     41004 · Gift Shop/Pantry Income
      Deposit           08/09/2019                                      Deposit                                   X     -SPLIT-
      Deposit           08/09/2019                                      Deposit                                   X     -SPLIT-
      Deposit           08/09/2019                                      Deposit                                   X     -SPLIT-
      Bill Pmt -Check   08/09/2019   EFT     MonPower                   101 121 945 502, Service fro...           X     20300 · Accounts payable-Post Petition      5,504.13
      Deposit           08/12/2019                                      Deposit                                   X     41000 · Room Revenue
      Deposit           08/12/2019                                      Deposit                                   X     41000 · Room Revenue
      Deposit           08/12/2019                                      Deposit                                   X     41000 · Room Revenue
      Check             08/12/2019   12726   Jesse Cole                 Travel Expense                            X     71880 · Travel-Meals-Lodging                  500.00
      Bill Pmt -Check   08/12/2019   12736   Booking.com                1542525487                                X     20300 · Accounts payable-Post Petition      5,275.52
      Bill Pmt -Check   08/12/2019   12737   Velocity                   154376                                    X     20300 · Accounts payable-Post Petition        159.35

                                                                                                                                                                      Page 2
12:07 PM                    No. 1:17-bk-00021         La Quinta
                                                      Doc       Inn &11/05/19
                                                          738 Filed   Suites - Summersville,  WV12:00:12
                                                                                Entered 11/05/19                                    Page 24 of
                                                                          72
                                                           Disbursement Detail Report
10/01/19
Cash Basis                                                                 As of August 31, 2019

             Type           Date      Num            Name                         Memo                  Class   Clr                      Split                 Credit
      Check             08/12/2019   12727   Christopher Bosley        Wages from 07-28-19 to 08-1...           X     66235 · Salaries - Maintenance                320.00
      Deposit           08/13/2019                                     Deposit                                  X     41000 · Room Revenue
      Deposit           08/13/2019                                     Deposit                                  X     41000 · Room Revenue
      Deposit           08/13/2019                                     Deposit                                  X     41000 · Room Revenue
      Deposit           08/13/2019                                     Deposit                                  X     41000 · Room Revenue
      Check             08/13/2019   DEB     Paymentech Fee            Chargeback                               X     76460 · Chargebacks - Bad Debt                462.72
      Deposit           08/13/2019                                     Deposit                                  X     -SPLIT-
      Deposit           08/13/2019                                     Deposit                                  X     -SPLIT-
      Deposit           08/13/2019                                     Deposit                                  X     -SPLIT-
      Deposit           08/13/2019                                     Deposit                                  X     -SPLIT-
      Deposit           08/14/2019                                     Deposit                                  X     41000 · Room Revenue
      Deposit           08/14/2019                                     Deposit                                  X     41000 · Room Revenue
      Bill Pmt -Check   08/14/2019   12738   CSI Group Internatio...   19-29696                                 X     20300 · Accounts payable-Post Petition        853.08
      Bill Pmt -Check   08/14/2019   12739   Frontier 3144             304-141-0122-051314-4                    X     20300 · Accounts payable-Post Petition        813.45
      Bill Pmt -Check   08/14/2019   12740   Johnson Controls Fir...   86068790                                 X     20300 · Accounts payable-Post Petition        524.70
      Bill Pmt -Check   08/14/2019   12741   Ecolab 1419               010351419                                X     20300 · Accounts payable-Post Petition      1,555.02
      Bill Pmt -Check   08/14/2019   12742   Frye Roofing Inc.         18251                                    X     20300 · Accounts payable-Post Petition      2,090.31
      Check             08/14/2019   12729   Christopher Bosley        Wages from 07-28-19 to 08-1...           X     66235 · Salaries - Maintenance                350.00
      Bill Pmt -Check   08/15/2019   12743   U.S. Trustee              241-17-00021, 2nd Quarter 2...           X     20300 · Accounts payable-Post Petition      2,396.00
      Deposit           08/15/2019                                     Deposit                                  X     41000 · Room Revenue
      Deposit           08/15/2019                                     Deposit                                  X     41000 · Room Revenue
      Check             08/15/2019   12728   Walmart                   Cost of Food                             X     73250 · Cost of Food                           86.37
      Check             08/15/2019   12762   Gordon Food Service       Cost of Food                             X     73250 · Cost of Food                          997.20
      Check             08/15/2019   12763   Gordon Food Service       Cost of Food                             X     73250 · Cost of Food                          713.00
      Check             08/15/2019   12764   Gordon Food Service       Cost of Food                             X     73250 · Cost of Food                          313.00
      Check             08/16/2019   6005    Logan Brown               Wages from 07-28-19 to 08-1...           X     66115 · Salaries - Housekeeping               492.81
      Check             08/16/2019   6006    Kaitlyn Cochrum           Wages from 07-28-19 to 08-1...           X     66115 · Salaries - Housekeeping               613.56
      Check             08/16/2019   6007    Alicia Collins            Wages from 07-28-19 to 08-1...           X     66115 · Salaries - Housekeeping               597.15
      Check             08/16/2019   6008    Rebecca Collins           Wages from 07-28-19 to 08-1...           X     66115 · Salaries - Housekeeping               703.18
      Check             08/16/2019   6009    Cassandra Craycraft       Wages from 07-28-19 to 08-1...           X     66115 · Salaries - Housekeeping               597.62
      Check             08/16/2019   6010    Nikole Craytor            Wages from 07-28-19 to 08-1...           X     66115 · Salaries - Housekeeping               653.88
      Check             08/16/2019   6011    Whitney Hellems           Wages from 07-28-19 to 08-1...           X     66115 · Salaries - Housekeeping               460.65
      Check             08/16/2019   6012    Samantha Key              Wages from 07-28-19 to 08-1...           X     66115 · Salaries - Housekeeping               682.22
      Check             08/16/2019   6013    Emili Lindenthal          Wages from 07-28-19 to 08-1...           X     66115 · Salaries - Housekeeping               539.16
      Check             08/16/2019   6014    Kassandra McCraw          Wages from 07-28-19 to 08-1...           X     66115 · Salaries - Housekeeping               638.40
      Check             08/16/2019   6015    Christina Plotner         Wages from 07-28-19 to 08-1...           X     66115 · Salaries - Housekeeping               711.56
      Check             08/16/2019   6016    Samantha Roberts          Wages from 07-28-19 to 08-1...           X     66115 · Salaries - Housekeeping               687.28
      Check             08/16/2019   6017    Tammy Swindler            Wages from 07-28-19 to 08-1...           X     66115 · Salaries - Housekeeping               593.54
      Check             08/16/2019   6018    Krystyn Hughes            Wages from 07-28-19 to 08-1...           X     66120 · Salaries - Front Office               597.47
      Check             08/16/2019   6019    Erica Kitzmiller          Wages from 07-28-19 to 08-1...           X     66120 · Salaries - Front Office               449.89
      Check             08/16/2019   6020    Matthew Mullens           Wages from 07-28-19 to 08-1...           X     66120 · Salaries - Front Office               616.27
      Check             08/16/2019   6021    Anthony Scott             Wages from 07-28-19 to 08-1...           X     66120 · Salaries - Front Office               753.08
      Check             08/16/2019   6022    Letha Williams            Wages from 07-28-19 to 08-1...           X     66120 · Salaries - Front Office               591.62
      Check             08/16/2019   6023    Glen Bennett              Wages from 07-28-19 to 08-1...           X     66235 · Salaries - Maintenance                400.14
      Check             08/16/2019   6024    Christopher Bosley        Wages from 07-28-19 to 08-1...           X     66235 · Salaries - Maintenance                764.78
      Check             08/16/2019   6025    Jesse Cole                Wages from 07-28-19 to 08-1...           X     66235 · Salaries - Maintenance                780.85
      Check             08/16/2019   6026    Jacob Comeaux             Wages from 07-28-19 to 08-1...           X     66235 · Salaries - Maintenance                545.07
      Check             08/16/2019   6027    Connor Sims               Wages from 07-28-19 to 08-1...           X     66235 · Salaries - Maintenance              1,012.35

                                                                                                                                                                    Page 3
12:07 PM                    No. 1:17-bk-00021          La Quinta
                                                       Doc       Inn &11/05/19
                                                           738 Filed   Suites - Summersville,  WV12:00:12
                                                                                 Entered 11/05/19                                  Page 25 of
                                                                           72
                                                            Disbursement Detail Report
10/01/19
Cash Basis                                                                 As of August 31, 2019

             Type           Date      Num            Name                         Memo                  Class   Clr                     Split                  Credit
      Check             08/16/2019   6028    Brandon Bailes            Wages from 07-28-19 to 08-1...           X     66120 · Salaries - Front Office               656.88
      Check             08/16/2019   6029    Mackenzie Hardwick        Wages from 07-28-19 to 08-1...           X     66120 · Salaries - Front Office               489.75
      Check             08/16/2019   6030    Felicia Summers           Wages from 07-28-19 to 08-1...           X     66120 · Salaries - Front Office               461.02
      Check             08/16/2019   6031    Bridget Nutter            Wages from 07-28-19 to 08-1...           X     66100 · Salaries - General Management       1,142.36
      Check             08/16/2019   6032    Rosemary Dancy            Wages from 07-28-19 to 08-1...           X     66110 · Salaries - Food & Beverage            773.64
      Check             08/16/2019   6033    Cameron Spence            Wages from 07-28-19 to 08-1...           X     66115 · Salaries - Housekeeping               191.42
      Check             08/16/2019   6034    Hazel Wilson              Wages from 07-28-19 to 08-1...           X     66110 · Salaries - Food & Beverage            591.08
      Check             08/16/2019   6035    Sherry Selman             Wages from 07-28-19 to 08-1...           X     66115 · Salaries - Housekeeping               408.47
      Check             08/16/2019   6036    Angela Utter              Wages from 07-28-19 to 08-1...           X     66115 · Salaries - Housekeeping               357.37
      Check             08/16/2019   DEB     Paychex Payroll Taxes     Payroll Taxes                            X     66255 · Payroll Taxes                       6,479.48
      Check             08/16/2019   DEB     Paychex Payroll           Payroll Processing Fee                   X     69762 · Payroll Fees - Paychex                374.50
      Deposit           08/16/2019                                     Deposit                                  X     41000 · Room Revenue
      Deposit           08/16/2019                                     Deposit                                  X     41000 · Room Revenue
      Check             08/16/2019   DEB     Paychex Payroll           Payroll Processing Fee                   X     69762 · Payroll Fees - Paychex                296.80
      Bill Pmt -Check   08/16/2019   12744   Woomer, Nistendirk ...    August 2019 Accounting Ret...            X     20300 · Accounts payable-Post Petition      1,000.00
      Check             08/16/2019   12751   Lowes                     Repairs & Maintenance                    X     78110 · Maintenance Supplies                  345.02
      Check             08/18/2019   12752   Walmart                   Cost of Food                             X     73250 · Cost of Food                          440.26
      Deposit           08/19/2019                                     Deposit                                  X     41000 · Room Revenue
      Deposit           08/19/2019                                     Deposit                                  X     41000 · Room Revenue
      Deposit           08/19/2019                                     Deposit                                  X     41000 · Room Revenue
      Bill Pmt -Check   08/19/2019   12745   Image Outdoor Adve...     0002640                                  X     20300 · Accounts payable-Post Petition      1,500.00
      Bill Pmt -Check   08/19/2019   12746   FedEx                                                              X     20300 · Accounts payable-Post Petition         97.32
      Deposit           08/19/2019                                     Deposit                                  X     -SPLIT-
      Deposit           08/19/2019                                     Deposit                                  X     -SPLIT-
      Deposit           08/19/2019                                     Deposit                                  X     -SPLIT-
      Deposit           08/19/2019                                     Deposit                                  X     -SPLIT-
      Deposit           08/19/2019                                     Deposit                                  X     -SPLIT-
      Deposit           08/19/2019                                     Deposit                                  X     -SPLIT-
      Deposit           08/20/2019                                     Deposit                                  X     41000 · Room Revenue
      Deposit           08/20/2019                                     Deposit                                  X     41000 · Room Revenue
      Deposit           08/20/2019                                     Deposit                                  X     41000 · Room Revenue
      Deposit           08/20/2019                                     Deposit                                  X     41000 · Room Revenue
      Bill Pmt -Check   08/20/2019   EFT     Carter Bank & Trust*      Account #21426                           X     20300 · Accounts payable-Post Petition     73,178.00
      Bill Pmt -Check   08/20/2019   EFT     La Quinta Franchisin...   Franchise Fees July 2019                 X     20300 · Accounts payable-Post Petition     29,915.03
      Check             08/20/2019   DEB     Bank Service Fee          Wire Transfer Fee                        X     76523 · Wire fees                              25.00
      Check             08/20/2019   12753   Christopher Bosley        Wages from 07-28-19 to 08-1...           X     66235 · Salaries - Maintenance                534.00
      Check             08/20/2019   12754   Gordon Food Service       Cost of Food                             X     73250 · Cost of Food                          557.25
      Check             08/20/2019   12755   Gordon Food Service       Cost of Food                             X     73250 · Cost of Food                          844.36
      Check             08/20/2019   12756   Gordon Food Service       Cost of Food                             X     73250 · Cost of Food                          740.12
      Deposit           08/21/2019                                     Deposit                                  X     41000 · Room Revenue
      Deposit           08/21/2019                                     Deposit                                  X     41000 · Room Revenue
      Check             08/21/2019   12757   Walmart                   TV for Room 312                          X     78114 · Small Equip. Purchase & Repair        284.08
      Deposit           08/22/2019                                     Deposit                                  X     41000 · Room Revenue
      Deposit           08/22/2019                                     Deposit                                  X     41000 · Room Revenue
      Check             08/22/2019   12758   Lowes                     Toilet for Room 201                      X     78110 · Maintenance Supplies                  205.07
      Check             08/22/2019   12766   Gordon Food Service       Cost of Food                             X     73250 · Cost of Food                           91.24
      Deposit           08/23/2019                                     Deposit                                  X     41000 · Room Revenue
      Bill Pmt -Check   08/23/2019   12748   Woomer, Nistendirk ...    August 2019 Income Tax Ret...            X     20300 · Accounts payable-Post Petition      1,000.00

                                                                                                                                                                    Page 4
12:07 PM                No. 1:17-bk-00021         La Quinta
                                                  Doc       Inn &11/05/19
                                                      738 Filed   Suites - Summersville,  WV12:00:12
                                                                            Entered 11/05/19                                 Page 26 of
                                                                      72
                                                       Disbursement Detail Report
10/01/19
Cash Basis                                                           As of August 31, 2019

             Type       Date      Num            Name                       Memo                  Class   Clr                     Split               Credit
      Check         08/23/2019   12765   Bridget Nutter          Petty Cash                               X     10540 · Petty Cash                         455.76
      Check         08/23/2019   12759   Sam's Club              Cost of Food                             X     73250 · Cost of Food                       850.18
      Check         08/23/2019   12761   Sam's Club              Cost of Food                             X     73250 · Cost of Food                       620.00
      Deposit       08/23/2019                                   Deposit                                  X     -SPLIT-
      Deposit       08/23/2019                                   Deposit                                  X     -SPLIT-
      Deposit       08/23/2019                                   Deposit                                  X     41004 · Gift Shop/Pantry Income
      Deposit       08/23/2019                                   Deposit                                  X     41004 · Gift Shop/Pantry Income
      Deposit       08/26/2019                                   Deposit                                  X     41000 · Room Revenue
      Deposit       08/26/2019                                   Deposit                                  X     41000 · Room Revenue
      Check         08/26/2019   12767   Bridget Nutter          Petty Cash                               X     10540 · Petty Cash                         500.00
      Deposit       08/27/2019                                   Deposit                                  X     41000 · Room Revenue
      Deposit       08/27/2019                                   Deposit                                  X     41000 · Room Revenue
      Deposit       08/27/2019                                   Deposit                                  X     41000 · Room Revenue
      Deposit       08/27/2019                                   Deposit                                  X     41000 · Room Revenue
      Check         08/27/2019   12768   Gordon Food Service     Cost of Food                             *     73250 · Cost of Food                       665.09
      Check         08/27/2019   12769   Gordon Food Service     Cost of Food                             *     73250 · Cost of Food                       995.60
      Deposit       08/28/2019                                   Deposit                                  X     41000 · Room Revenue
      Deposit       08/28/2019                                   Deposit                                  X     41000 · Room Revenue
      Check         08/28/2019   DEB     Paymentech Fee          Credit Card Processing Fee               X     76700 · Credit Card Processing Fees            3.19
      Deposit       08/29/2019                                   Deposit                                  X     41000 · Room Revenue
      Deposit       08/29/2019                                   Deposit                                  X     41000 · Room Revenue
      Check         08/30/2019   DEB     Paychex Payroll Taxes   Payroll Taxes                            X     66255 · Payroll Taxes                    5,567.31
      Check         08/30/2019   DEB     Paychex Payroll         Payroll Processing Fee                   X     69762 · Payroll Fees - Paychex             374.50
      Check         08/30/2019   6037    Logan Brown             Wages from 08-11-19 to 08-2...           *     66115 · Salaries - Housekeeping            435.78
      Check         08/30/2019   6038    Kaitlyn Cochrum         Wages from 08-11-19 to 08-2...           *     66115 · Salaries - Housekeeping            419.24
      Check         08/30/2019   6039    Alicia Collins          Wages from 08-11-19 to 08-2...           *     66115 · Salaries - Housekeeping            469.81
      Check         08/30/2019   6040    Rebecca Collins         Wages from 08-11-19 to 08-2...           *     66115 · Salaries - Housekeeping            703.19
      Check         08/30/2019   6041    Cassandra Craycraft     Wages from 08-11-19 to 08-2...           X     66115 · Salaries - Housekeeping            483.37
      Check         08/30/2019   6042    Nikole Craytor          Wages from 08-11-19 to 08-2...           X     66115 · Salaries - Housekeeping            307.95
      Check         08/30/2019   6043    Whitney Hellems         Wages from 08-11-19 to 08-2...           X     66115 · Salaries - Housekeeping            485.09
      Check         08/30/2019   6044    Samantha Key            Wages from 08-11-19 to 08-2...           *     66115 · Salaries - Housekeeping            560.61
      Check         08/30/2019   6045    Emili Lindenthal        Wages from 08-11-19 to 08-2...           *     66115 · Salaries - Housekeeping            558.19
      Check         08/30/2019   6046    Kassandra McCraw        Wages from 08-11-19 to 08-2...           *     66115 · Salaries - Housekeeping            500.63
      Check         08/30/2019   6047    Christina Plotner       Wages from 08-11-19 to 08-2...           *     66115 · Salaries - Housekeeping            565.91
      Check         08/30/2019   6048    Samantha Roberts        Wages from 08-11-19 to 08-2...           *     66115 · Salaries - Housekeeping            536.12
      Check         08/30/2019   6049    Tammy Swindler          Wages from 08-11-19 to 08-2...           *     66115 · Salaries - Housekeeping            527.07
      Check         08/30/2019   6050    Krystyn Hughes          Wages from 08-11-19 to 08-2...           X     66120 · Salaries - Front Office            600.47
      Check         08/30/2019   6051    Erica Kitzmiller        Wages from 08-11-19 to 08-2...           *     66120 · Salaries - Front Office            545.23
      Check         08/30/2019   6052    Matthew Mullens         Wages from 08-11-19 to 08-2...           *     66120 · Salaries - Front Office            633.48
      Check         08/30/2019   6053    Anthony Scott           Wages from 08-11-19 to 08-2...           X     66120 · Salaries - Front Office            753.09
      Check         08/30/2019   6054    Letha Williams          Wages from 08-11-19 to 08-2...           *     66120 · Salaries - Front Office            353.81
      Check         08/30/2019   6055    Glen Bennett            Wages from 08-11-19 to 08-2...           *     66235 · Salaries - Maintenance             399.29
      Check         08/30/2019   6056    Christopher Bosley      Wages from 08-11-19 to 08-2...           X     66235 · Salaries - Maintenance             314.09
      Check         08/30/2019   6057    Jesse Cole              Wages from 08-11-19 to 08-2...           *     66235 · Salaries - Maintenance             984.72
      Check         08/30/2019   6058    Jacob Comeaux           Wages from 08-11-19 to 08-2...           *     66235 · Salaries - Maintenance             435.11
      Check         08/30/2019   6059    Connor Sims             Wages from 08-11-19 to 08-2...           X     66235 · Salaries - Maintenance           1,012.35
      Check         08/30/2019   6060    Brandon Bailes          Wages from 08-11-19 to 08-2...           *     66120 · Salaries - Front Office            592.28
      Check         08/30/2019   6061    Mackenzie Hardwick      Wages from 08-11-19 to 08-2...           *     66120 · Salaries - Front Office            458.34

                                                                                                                                                           Page 5
12:07 PM                          No. 1:17-bk-00021       La Quinta
                                                          Doc       Inn &11/05/19
                                                              738 Filed   Suites - Summersville,  WV12:00:12
                                                                                    Entered 11/05/19                            Page 27 of
                                                                              72
                                                               Disbursement Detail Report
10/01/19
Cash Basis                                                              As of August 31, 2019

             Type             Date        Num            Name                  Memo                  Class   Clr                     Split                 Credit
      Check               08/30/2019     6062    Felicia Summers    Wages from 08-11-19 to 08-2...           *     66120 · Salaries - Front Office              468.25
      Check               08/30/2019     6063    Bridget Nutter     Wages from 08-11-19 to 08-2...           X     66100 · Salaries - General Management      1,142.35
      Check               08/30/2019     6064    Rosemary Dancy     Wages from 08-11-19 to 08-2...           *     66110 · Salaries - Food & Beverage           823.91
      Check               08/30/2019     6065    Mckyla Underwood   Wages from 08-11-19 to 08-2...                 66110 · Salaries - Food & Beverage            10.39
      Check               08/30/2019     6066    Hazel Wilson       Wages from 08-11-19 to 08-2...           *     66110 · Salaries - Food & Beverage           522.94
      Check               08/30/2019     6067    Sherry Selman      Wages from 08-11-19 to 08-2...           X     66115 · Salaries - Housekeeping              439.45
      Check               08/30/2019     6068    Angela Utter       Wages from 08-11-19 to 08-2...           *     66115 · Salaries - Housekeeping              342.55
      Deposit             08/30/2019                                Deposit                                  X     41000 · Room Revenue
      Deposit             08/30/2019                                Deposit                                  X     41000 · Room Revenue
      Deposit             08/30/2019                                Deposit                                  X     41004 · Gift Shop/Pantry Income
      Deposit             08/30/2019                                Deposit                                  X     41004 · Gift Shop/Pantry Income
      Deposit             08/30/2019                                Deposit                                  X     41004 · Gift Shop/Pantry Income
      Deposit             08/30/2019                                Deposit                                  X     -SPLIT-
      Deposit             08/30/2019                                Deposit                                  X     41004 · Gift Shop/Pantry Income
      Deposit             08/30/2019                                Deposit                                  X     -SPLIT-
      Deposit             08/30/2019                                Deposit                                  X     -SPLIT-
      Check               08/30/2019     12771   Jesse Cole         Per Diem                                 X     76880 · Travel - Meals - Lodging             500.00
      Check               08/30/2019     12772   Walmart            Cost of Food                             *     73250 · Cost of Food                         344.12
      Check               08/30/2019     12773   Bridget Nutter     Petty Cash                               X     10540 · Petty Cash                           430.13

   Total 10525 · DDA UB OP 6222                                                                                                                             270,761.60

TOTAL                                                                                                                                                       270,761.60




                                                                                                                                                                Page 6
12:39 PM                     No. 1:17-bk-00021       Doc 738      Filed Kanawha
                                                                        11/05/19 City
                                                                                  Entered 11/05/19 12:00:12                         Page 28 of
                                                                             72
                                                               Disbursement Detail Report
10/01/19
Cash Basis                                                                 As of August 31, 2019

             Type            Date     Num               Name                               Memo                   Class   Clr                 Split              Credit
   DDA FBOC KAN 1192
     Bill Pmt -Check    08/01/2019   1173   Mountain Metro Managemen...       Management Fee August 2019                  X     Accounts payable-Post Petition       850.00
     Deposit            08/02/2019                                            Deposit                                     X     -SPLIT-
     Bill Pmt -Check    08/05/2019   EFT    Premier Bank                      Acct #330005 Principal/Interest             X     Accounts payable-Post Petition    15,936.29
     Deposit            08/13/2019                                            Deposit                                     X     -SPLIT-
     Deposit            08/13/2019                                            Deposit                                     X     CAM Income
     Bill Pmt -Check    08/15/2019   1174   U.S. Trustee                      241-17-00021 2nd QRT 2019                   X     Accounts payable-Post Petition        397.00
     Bill Pmt -Check    08/15/2019   EFT    Premier Bank                      Principal Payment to repay R/E...           X     Accounts payable-Post Petition      3,350.00
     Bill Pmt -Check    08/16/2019   1175   Woomer, Nistendirk & Asso...      August 2019 Accounting Retai...             X     Accounts payable-Post Petition        500.00
     Deposit            08/16/2019                                            Deposit                                     X     Tenant Reimbursements
     Bill Pmt -Check    08/19/2019   EFT    City of Charleston                B&O Tax 2nd QRT 2019                        X     Accounts payable-Post Petition      1,027.58
     Bill Pmt -Check    08/20/2019   1176   City of Charleston Business ...   RTS Acct #25446                             X     Accounts payable-Post Petition         50.00
     Check              08/22/2019   DEB    City of Charleston                E-Check Fee                                 X     E-Check Fee                             1.49
     Bill Pmt -Check    08/23/2019   1177   Woomer, Nistendirk & Asso...      August 2019 Income Tax Retai...             X     Accounts payable-Post Petition        500.00
     Deposit            08/27/2019                                            Deposit                                     X     -SPLIT-
     Deposit            08/27/2019                                            Deposit                                     X     -SPLIT-
     Bill Pmt -Check    08/30/2019   EFT    Premier Bank                      Note 351018                                 X     Accounts payable-Post Petition      3,392.01

   Total DDA FBOC KAN 1192                                                                                                                                        26,004.37

TOTAL                                                                                                                                                             26,004.37




                                                                                                                                                                      Page 1
9:13 AM    No. 1:17-bk-00021           DocLa738
                                             Quinta  Inns
                                                 Filed    & SuitesEntered
                                                       11/05/19    - Elkview, WV 12:00:12
                                                                          11/05/19                        Page 29 of
                                                            72
                                         A/P Aging Summary Post-Petition
10/02/19
                                                      As of August 31, 2019

                                                       Current     1 - 30     31 - 60    61 - 90   > 90        TOTAL
             Appalachian Power                          3,988.56     0.00        0.00       0.00      0.00     3,988.56
             Associates Systems Professionals LLC         132.50     0.00        0.00       0.00      0.00       132.50
             AT&T OneNet Service                           45.95     0.00        0.00       0.00      0.00        45.95
             Bankers Insurance                              0.00     0.00        0.00       0.00     (0.10)       (0.10)
             Cintas Corporation                           146.17   146.17        0.00       0.00      0.00       292.34
             COMMTRAK                                       8.91     0.00        0.00       0.00      0.00         8.91
             Dodson Pest Control                          237.00     0.00        0.00       0.00      0.00       237.00
             EcoLab 9795                                2,528.66     0.00        0.00       0.00      0.00     2,528.66
             Ecolab Food Safety Specialties                25.11     0.00        0.00       0.00      0.00        25.11
             Frontier 0506144                               0.00     0.00        0.00       0.00      0.00         0.00
             Frontier 0513144                           1,236.00     0.00        0.00       0.00      0.00     1,236.00
             Frontier 1114                              1,280.24     0.00        0.00       0.00      0.00     1,280.24
             Golden Malted                                306.50     0.00        0.00       0.00      0.00       306.50
             HD Supply Facilities Maintenance              51.10     0.00        0.00       0.00   (569.36)     (518.26)
             IPFS Corporation                           3,485.21     0.00        0.00       0.00      0.00     3,485.21
             Kanawha County Sheriff Occupancy Tax       5,583.49     0.00        0.00       0.00      0.00     5,583.49
             La Quinta Franchising LLC                 13,228.68     0.00        0.00       0.00      0.00    13,228.68
             Leedy Elevator Inspection Service, LLC         0.00   477.00        0.00       0.00      0.00       477.00
             Royal Cup Coffee                             475.36     0.00        0.00       0.00      0.00       475.36
             SimplexGrinnell                                0.00     0.00        0.00       0.00      0.00         0.00
             Superior Uniform Group                       651.17     0.00        0.00       0.00      0.00       651.17
             Travel Incorporated                            8.42     0.00        0.00       0.00      0.00         8.42
             Travelers                                      0.00     0.00        0.00       0.00      0.00         0.00
             Ultra-Chem Inc.                              624.96     0.00        0.00       0.00      0.00       624.96
             Velocity                                     159.35     0.00        0.00       0.00      0.00       159.35
             Waste Management 1788-7                      350.46     0.00        0.00       0.00      0.00       350.46
             WebbMason Marketing                           61.23     0.00        0.00       0.00      0.00        61.23
             West Virginia American Water               1,665.64     0.00        0.00       0.00      0.00     1,665.64
             West Virginia State Tax Department         5,586.19     0.00        0.00       0.00     (0.34)    5,585.85

           TOTAL                                       41,866.86   623.17         0.00      0.00   (569.80)   41,920.23




                                                                                                                           Page 1
9:10 AM    No. 1:17-bk-00021           La Quinta
                                       Doc       Inn &11/05/19
                                           738 Filed   Suites - Summersville,  WV12:00:12
                                                                 Entered 11/05/19                         Page 30 of
                                                           72
                                         A/P Aging Summary-Post Petition
10/02/19
                                                       As of August 31, 2019

                                                         Current     1 - 30     31 - 60    61 - 90     > 90       TOTAL
           AT&T 0580438614001                                63.00       0.00       0.00       0.00        0.00       63.00
           AT&T OneNet Service                                3.15       3.24       0.00       0.00        6.39       12.78
           City of Summersville Fire Protection Fees        635.00       0.00       0.00       0.00        0.00      635.00
           City of Summersville Occupancy Tax            13,559.26       0.00       0.00       0.00        0.00   13,559.26
           CSI Group International Inc                    3,630.03       0.00       0.00       0.00        0.00    3,630.03
           Dodson Pest Control                              583.00       0.00       0.00       0.00        0.00      583.00
           Ecolab 1419                                      485.33       0.00       0.00       0.00        0.00      485.33
           Ecolab Food Safety Specialties                    48.24       0.00       0.00       0.00        0.00       48.24
           Frontier 0174                                    450.00       0.00       0.00       0.00        0.00      450.00
           Frontier 2114                                      0.00   1,423.29       0.00       0.00        0.00    1,423.29
           Golden Malted                                    574.50       0.00       0.00       0.00        0.00      574.50
           HD Supply Facilities Maintenance               2,735.71       0.00       0.00       0.00        0.00    2,735.71
           In The Swim                                      164.53       0.00       0.00       0.00     -212.94      -48.41
           IPFS Corporation                               3,485.22       0.00       0.00       0.00        0.00    3,485.22
           Johnson Controls Fire Protection LP              477.00       0.00       0.00       0.00        0.00      477.00
           La Quinta Franchising, LLC                    28,670.65       0.00       0.00       0.00        0.00   28,670.65
           Michael Nadler                                     0.00     277.20       0.00       0.00        0.00      277.20
           MonPower                                       4,935.35       0.00       0.00       0.00        0.00    4,935.35
           Onity United Technologies                          0.00       0.00       0.00       0.00   -9,097.39   -9,097.39
           Royal Cup Coffee                                 432.75       0.00       0.00       0.00        0.00      432.75
           Summersville Water Works -27850-01             2,317.79       0.00       0.00       0.00        0.00    2,317.79
           Summersville Water Works -27860-01               990.96       0.00       0.00       0.00        0.00      990.96
           Superior Uniform Group                            47.22       0.00       0.00       0.00        0.00       47.22
           Ultra-Chem Inc.                                  766.23       0.00       0.00       0.00        0.00      766.23
           Velocity                                         159.35       0.00       0.00       0.00        0.00      159.35
           West Virginia Tax Department                  13,261.74       0.00       0.00       0.00       -0.01   13,261.73

       TOTAL                                             78,476.01   1,703.73       0.00       0.00   -9,303.95   70,875.79




                                                                                                                              Page 1
9:23 AM    No. 1:17-bk-00021         Doc 738  Filed Kanawha
                                                    11/05/19 City
                                                              Entered 11/05/19 12:00:12                  Page 31 of
                                                         72
                                        A/P Aging Summary Post-Petition
10/02/19
                                                   As of August 31, 2019

                                                   Current    1 - 30       31 - 60    61 - 90     > 90       TOTAL
             Appalachian Power 844-1-9               118.72      0.00          0.00      0.00        0.00      118.72
             Kanawha County Sheriff Property Tax       0.00      0.00          0.00      0.00        0.00        0.00
             Mountain Metro Management, LLC            0.00      0.00          0.00      0.00      850.00      850.00
             Plaza Management, LLC-SC                  0.00      0.00          0.00      0.00   12,000.00   12,000.00
             Royal Property Management                 0.00      0.00          0.00      0.00      447.96      447.96

           TOTAL                                     118.72      0.00          0.00      0.00   13,297.96   13,416.68




                                                                                                                        Page 1
No. 1:17-bk-00021   Doc 738   Filed 11/05/19   Entered 11/05/19 12:00:12   Page 32 of
                                         72
No. 1:17-bk-00021   Doc 738   Filed 11/05/19   Entered 11/05/19 12:00:12   Page 33 of
                                         72
No. 1:17-bk-00021   Doc 738   Filed 11/05/19   Entered 11/05/19 12:00:12   Page 34 of
                                         72
No. 1:17-bk-00021   Doc 738   Filed 11/05/19   Entered 11/05/19 12:00:12   Page 35 of
                                         72
No. 1:17-bk-00021   Doc 738   Filed 11/05/19   Entered 11/05/19 12:00:12   Page 36 of
                                         72
No. 1:17-bk-00021   Doc 738   Filed 11/05/19   Entered 11/05/19 12:00:12   Page 37 of
                                         72
No. 1:17-bk-00021   Doc 738   Filed 11/05/19   Entered 11/05/19 12:00:12   Page 38 of
                                         72
No. 1:17-bk-00021   Doc 738   Filed 11/05/19   Entered 11/05/19 12:00:12   Page 39 of
                                         72
No. 1:17-bk-00021   Doc 738   Filed 11/05/19   Entered 11/05/19 12:00:12   Page 40 of
                                         72
No. 1:17-bk-00021   Doc 738   Filed 11/05/19   Entered 11/05/19 12:00:12   Page 41 of
                                         72
No. 1:17-bk-00021   Doc 738   Filed 11/05/19   Entered 11/05/19 12:00:12   Page 42 of
                                         72
No. 1:17-bk-00021   Doc 738   Filed 11/05/19   Entered 11/05/19 12:00:12   Page 43 of
                                         72
No. 1:17-bk-00021   Doc 738   Filed 11/05/19   Entered 11/05/19 12:00:12   Page 44 of
                                         72
No. 1:17-bk-00021   Doc 738   Filed 11/05/19   Entered 11/05/19 12:00:12   Page 45 of
                                         72
No. 1:17-bk-00021   Doc 738   Filed 11/05/19   Entered 11/05/19 12:00:12   Page 46 of
                                         72
No. 1:17-bk-00021   Doc 738   Filed 11/05/19   Entered 11/05/19 12:00:12   Page 47 of
                                         72
No. 1:17-bk-00021   Doc 738   Filed 11/05/19   Entered 11/05/19 12:00:12   Page 48 of
                                         72
No. 1:17-bk-00021   Doc 738   Filed 11/05/19   Entered 11/05/19 12:00:12   Page 49 of
                                         72
No. 1:17-bk-00021   Doc 738   Filed 11/05/19   Entered 11/05/19 12:00:12   Page 50 of
                                         72
No. 1:17-bk-00021   Doc 738   Filed 11/05/19   Entered 11/05/19 12:00:12   Page 51 of
                                         72
No. 1:17-bk-00021   Doc 738   Filed 11/05/19   Entered 11/05/19 12:00:12   Page 52 of
                                         72
No. 1:17-bk-00021   Doc 738   Filed 11/05/19   Entered 11/05/19 12:00:12   Page 53 of
                                         72
No. 1:17-bk-00021   Doc 738   Filed 11/05/19   Entered 11/05/19 12:00:12   Page 54 of
                                         72
No. 1:17-bk-00021   Doc 738   Filed 11/05/19   Entered 11/05/19 12:00:12   Page 55 of
                                         72
No. 1:17-bk-00021   Doc 738   Filed 11/05/19   Entered 11/05/19 12:00:12   Page 56 of
                                         72
No. 1:17-bk-00021   Doc 738   Filed 11/05/19   Entered 11/05/19 12:00:12   Page 57 of
                                         72
No. 1:17-bk-00021   Doc 738   Filed 11/05/19   Entered 11/05/19 12:00:12   Page 58 of
                                         72
No. 1:17-bk-00021   Doc 738   Filed 11/05/19   Entered 11/05/19 12:00:12   Page 59 of
                                         72
No. 1:17-bk-00021   Doc 738   Filed 11/05/19   Entered 11/05/19 12:00:12   Page 60 of
                                         72
No. 1:17-bk-00021   Doc 738   Filed 11/05/19   Entered 11/05/19 12:00:12   Page 61 of
                                         72
No. 1:17-bk-00021   Doc 738   Filed 11/05/19   Entered 11/05/19 12:00:12   Page 62 of
                                         72
No. 1:17-bk-00021   Doc 738   Filed 11/05/19   Entered 11/05/19 12:00:12   Page 63 of
                                         72
No. 1:17-bk-00021   Doc 738   Filed 11/05/19   Entered 11/05/19 12:00:12   Page 64 of
                                         72
No. 1:17-bk-00021   Doc 738   Filed 11/05/19   Entered 11/05/19 12:00:12   Page 65 of
                                         72
No. 1:17-bk-00021   Doc 738   Filed 11/05/19   Entered 11/05/19 12:00:12   Page 66 of
                                         72
No. 1:17-bk-00021   Doc 738   Filed 11/05/19   Entered 11/05/19 12:00:12   Page 67 of
                                         72
No. 1:17-bk-00021   Doc 738   Filed 11/05/19   Entered 11/05/19 12:00:12   Page 68 of
                                         72
No. 1:17-bk-00021   Doc 738   Filed 11/05/19   Entered 11/05/19 12:00:12   Page 69 of
                                         72
No. 1:17-bk-00021   Doc 738   Filed 11/05/19   Entered 11/05/19 12:00:12   Page 70 of
                                         72
No. 1:17-bk-00021   Doc 738   Filed 11/05/19   Entered 11/05/19 12:00:12   Page 71 of
                                         72
No. 1:17-bk-00021   Doc 738   Filed 11/05/19   Entered 11/05/19 12:00:12   Page 72 of
                                         72
